 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 42
 
362
 
Independence Residences, Inc. 
and
 
Workers United, 
Service Employees International Union
.  Case 
29

C
A

0
30566
 
May 18
, 201
2
 
DECISION AND ORDER
 
B
Y 
M
EMBERS
 
H
AYES
,
 
G
RIFFIN
,
 
AND
 
B
LOCK
 
On 
August 24, 2011, Administrative Law Judge St
e-
ven Fish issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The Acting Ge
n-
eral Counsel and the Charging Party each filed an a
n-
swering brief.
 
The National Labor Relations Boar
d has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

to adopt the r
ecommended Order as modified
1
 
and set 
forth in full below.
 
This case follows from an earlier Board decision cert
i-
fying UNITE as the collective
-
bargaining representative 
of the employees involved here and rejecting the arg
u-
ment of the Respondent, Independen
ce Residences, Inc. 
(IRI), that a New York 
S
tate statute (New York Labor 
Law Sec
.
 
211
-
a) impermissibly interfered with its ability 
to communicate with employees during the election 
campaign and was preempted by the National Labor R
e-
lations Act.  
Inde
pendence Residences, Inc.
, 355 NLRB 
724 (2010) (finding that 
S
tate statute did not interfere 
with election, even assuming preemption).  IRI renews 
its preemption
-
based argument in this proceeding, but we 
reject it, because the issue was fully and fairly li
tigated in 
the representation case and because IRI has not presented 
any newly discovered evidence.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).
2
  
 
Two questions remain: (1) whether the Respondent v
i-
olated Section 8(a)(5) and (1) of t
he Act by failing and 
refusing to recognize and bargain with Workers United, 
Service Employees International Union, as the successor 
to UNITE, the certified bargaining representative; and 
(2) if so, whether an affirmative bargaining order is an 
appropriate
 
remedy for that violation.
 
 
The judge found 
that Workers United is the successor to UNITE and that 
IRI violated the Act as alleged by refusing to recognize 
and bargain with Workers United.
 
 
We agree with those 
findings for the reasons set forth in detail 

                                        
   
 
1
 


 
2
 
Member Hayes dissented in the representation case, but agrees that 
there are no grounds for relitigating the issues decided there.
 
decision.
3
 
 

turnover among unit employees and the passage of time 

UNITE render a bargaining order inappropriate.
 
 
We 

indings in this regard for the re
a-
sons stated in his decision and for the additional reasons 
discussed below.
4
  
 
An employer is normally obligated to recognize and 
bargain with a validly certified union for 1 year, during 
which the union enjoys a conclusiv
e presumption of m
a-
jority support.  See, e.g., 
Bryant & Stratton Bus
iness
 
Institute v. NLRB
, 140 F.3d 169, 186 (2d Cir. 1998)
:
  
 
 
This presumption promotes stability of the bargaining 
relationship[] [by] enabling the union to concentrate on 
obtaining a col
lective bargaining agreement without 
worrying about the immediate risk of decertification, 

avoid good
-
faith bargaining in an effort to undermine 
union support.
 
 
Id. (citing 
Auciello Iron Works, Inc. v. N
LRB
, 517 U.S. 
781, 785

787 (1996)).  See also 
Ray
 
Brooks v. NLRB
, 

m-
ple time for carrying out its mandate on behalf of its 
members, and should not be under exigent pressure to 
produce hot
-
house results or b

initial certification year begins to run only when the e
m-
ployer starts bargaining in good faith.  See 
Bryant & 
Stratton Bus
iness
 
Institute
, supra at 184

1
85 (citing 
NLRB v. Star Color Plate Serv
ice
, 843 F.2d 1507, 1509 
(2d Cir. 

where the employer failed to bargain in good faith).
 

nonetheless inappropriate because of turnover in the ba
r-
gaining unit.  The only circumstances that t
he Board re
c-

during the certification year are dissolution of the cert
i-
fied collective
-
bargaining representative, radical fluctu
a-
tion in the size of the bargaining unit within a short per
i-
                                        
   
 
3
 

s-


a-
tional Union.  We note that the judge explicitly hel
d that he would have 
found that Workers United was not an entirely different labor organiz
a-
tion from UNITE even absent the affiliation of Workers United with 
SEIU.  See fn
.
 

 
4
 
Member Hayes agrees with the Respondent that the unusu
al ci
r-
cumstances of this prolonged litigation are not meaningfully disti
n-
guishable from those in 
NLRB v. Connecticut Foundry Co.
, 688 F.2d 
871 (2d Cir. 1982), and 
NLRB v. Nixon Gear,
 
Inc.
, 649 F.2d 906 (2d 
Cir. 1981).  Consistent with the equitable princip
les articulated by the 
court in those cases, he would therefore not impose an affirmative 
bargaining order on the Respondent here, and he dissents from his 

 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
363
 
od of time, and 
the expiration of a collective
-
bargaining 
agreement lasting less than 1 year.  See 
Bryant & Stra
t-
ton Bus
iness
 
Institute, 
supra at 186.  The Respondent 

exist in this case.  Id.  Even if (contrary to 
our law) e
m-
ployee turnover were a circumstance that could rebut the 
presumption of majority support, the factual record here 
does not permit such a finding.  The election resulted in 
an overwhelming victory for the Petitioner.  See 355 
NLRB at 724.  IRI pr
oduced no evidence of turnover 
within the unit.  Indeed, it offered no evidence whatsoe
v-
er suggesting that unit employees no longer support 
Workers United.  Although there were more employees 
in the unit at the time of the hearing than there were at 
the ti

i-
cient to constitute an unusual circumstance.  See, e.g., 
Club Cal
-
Neva
, 231 NLRB 22 (1977) (presumption of 
majority representation not rebutted where the unit tr
i-
pled in size and experienced 500 percent tu
rnover); 
Ocean Systems, Inc.,
 
227 NLRB 1593 (1977) (40
-
percent 
expansion of the unit and turnover did not justify refusal 
to bargain).
5
  
 
Nor does administrative delay in this case make a ba
r-
gaining order inappropriate.  The Board issued its certif
i-
cation 
in August 2010, over 7 years after the June 2003 
election.  During the entire time the case was pending at 
the Board, a 
F
ederal lawsuit challenging New York L
a-
bor Law Section 211
-
a on the basis of 
F
ederal preem
p-
tion was proceeding in the Federal courts.
6
  
In addition, 
for the more than 2
-
year period from the end of Dece
m-
ber 2007 to April 2010, the Board had only two members 
and lacked the authority to issue decisions.  See 
New 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635 (2010).   

as restored, this case was 
                                        
   
 
5
 
The judge found that the bargaining unit consisted of 205 emplo
y-
ees
 
at the time of the hearing.  The Acting General Counsel contends 
that there were only about 180, and that other new employees were not 
in unit positions, while the Respondent contends that there were 234 
employees in the unit at the time of the hearing.  
We find it unnecessary 
to resolve this dispute, as under any of those scenarios the increase in 
the size of the unit would not constitute a circumstance justifying a 
refusal to bargain.  
 
6
 
The 
F
ederal litigation consumed more than 7 years.  B
efore UNITE 
h
ad filed its petition in the representation case, the Healthcare Associ
a-
tion of New York State (HANYS), of which IRI is a member, had sued 
to enjoin New York from enforcing Sec. 211
-
a on the ground that it 
was preempted by the NLRA.  
After the Board issued
 
its decision in the 
representation case, the United States District Court for the Northern 
District of New York held that New York Labor Law Sec. 211
-
a is 
preempted by the NLRA and enjoined New York from enforcing the 
statute.  
Healthcare Assn
.
 
of New Yor
k State v. Cuomo
, No. 1:03
-
CV
-
0413 (NPM) (N.D.N.Y. Sept. 7, 2011).  During the course of the litig
a-
tion, 
the Supreme Court upheld a preemption challenge to a similar 
California law.  
Chamber of Commerce of the United States v. Brown
, 
554 U.S. 60 (2008).
 
promptly decided, on grounds that did not require the 
Board to decide the preemption issue that remained b
e-
fore the Federal courts.
 
Although the delay in this case is regrettable, Board 
bargaining orders issued in similar circums
tances have 
been enforced by reviewing courts.  For example, in 
NLRB v. Star Color Plate Service
, the Second Circuit 
enforced a bargaining order extending the certification 
year where the Board certified the union more than 5 
years after the election.  843
 
F.2d at 1508.  The court 

order when it is conceded that there has been a Board 
election, the Union was duly certified, and the Company 

(quo
ting 
NLRB v. Patent Trader
,
 
Inc.
, 426 F.2d 791, 792 
(2d Cir. 1970) (en banc)).  See also 
NLRB v. Synergy Gas 
Corp.
, 843 F.2d 1510 (2d Cir. 1988) (enforcement after 
more than 4
-
year delay); 
Glomac Plastics Inc. v. NLRB
, 
592 F.2d 94 (2d Cir. 1979) (enforceme
nt after finding of 
bad
-
faith bargaining despite 4
-
1/2
-
year administrative 
delay).  Cf. 
NLRB v. Katz
, 369 U.S. 736, 748 fn. 16 

Congress has introduced no time limitation into the Act 
except that in 
§
 

 
Reviewing courts have, on occasion, relied in part on 
Board delay in denying enforcement of bargaining orders 
in initial certification cases, but those cases involved 
longer delays and aggravating circumstances not present 
here.  For example, i
n 
NLRB v.
 
Long Island College 
Hospital
, 20 F.3d 76, 83 (2d Cir. 1994), the Second Ci
r-


d-
ministrative delay, extraordinary Board and employee 
turnove
r, confusion in the law regarding appropriate ba
r-
gaining units in health care institutions, and the fact that 
a majority of current unit employees did not vote in the 
election.  Id.
7
  
In another case, the Seventh Circuit, in 
addition to citing an unexplain
ed 9
-
year delay, found no 
reason to believe that the union retained the support of a 
majority of the bargaining unit

out of the 70 to 80 unit 
employees at the time of the election, only 10 remained 
when the Board petitioned the court for enforcement.  
More

had changed and the plants were being relocated.  
NLRB 
v. Thill, Inc., 
980 F.2d 1137, 1142 (7th Cir. 1992).
 
The Board and courts are rightly concerned with a
d-
ministrative delay in Board certification proceedings
, 
especially when it is coupled with other bases for que
s-

                                        
   
 
7
 

e-
cision in 
Long Island College Hospital
, 310 NLRB 689, 698 (1993).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
364
 
majority support.  Acknowledging this concern, we ne
v-
ertheless find that requiring IRI to bargain with the U
n-
ion best effectuates the policie
s of the Act.  First, the 
facts here present no good reason to doubt the certified 

predecessor was voted in by a large majority, there is no 
evidence of employee turnover within the unit, and there 
is 

want Workers United to bargain on their behalf.  Second, 
a bargaining order is the proper remedy because only a 

n-
tive to disregard its duty to bargain
 
in the hope that over 

See 
NLRB v. Patent Trader, Inc.
, supra at 792.  IRI has 
already demonstrated its lack of respect for employee 
free choice during the election campaign by unlawfully 
interrogat
ing employees, soliciting grievances with the 
implied promise to remedy them, threatening to end its 
focus group program, and granting and timing its wage 

Petitioner.  
Independence Residences, Inc.
, 355 NLRB 
724
,
 
726
 
(2010).  Permitting IRI to avoid its bargaining 


bargaining representative.  
 

s 
recommendations and we shall order IRI to recognize 
and, on request, bargain with Workers United as the re
p-
resentative of the unit employees for a period of at least 1 
year, commencing when IRI begins to comply with the 
terms of our Order.
 
ORDER
 
The Nati
onal Labor Relations Board orders that the 
Respondent, Independence Residences, Inc., 
Woodhaven, New York, its officers, agents, successors, 
and assigns, shall
 
1. Cease and desist from
 
(a) Failing and refusing to recognize and bargain co
l-
lectively with Wor
kers United, Services Employees I
n-
ternational Union (the Union) as the exclusive collective
-
bargaining representative of its employees in the bargai
n-
ing unit.
 
(b) Refusing to bargain collectively with the Union by 
failing and refusing to furnish it with re
quested info
r-

r-
formance of its functions as the collective
-
bargaining 

 
(c) In any like or related manner interfering with, r
e-
straining
,
 
or coercing its 
employees in the exercise of the 
rights guaranteed by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Recognize and, on request, bargain with the Union 
as the exclusive collective
-
bargaini
ng representative of 
the employees in the following appropriate unit concer
n-
ing terms and conditions of employment and, if an u
n-
derstanding is reached, embody the understanding in a 
signed agreement:
 
 
All full
-
time and regular part
-
time Relief employees in
 
the classifications of Direct Care Workers, Residential 
Habilitation Specialists, Day Habilitation Workers, 
Medical Care Workers and Maintenance, employed by 
the Employer at and out of its office located at 93
-
22 
Jamaica Avenue, Woodhaven, New York and th
e fo
l-
lowing 11 facilities: Park Lane South Residence in 
Richmond Hill, Florence Kalil Gutman Residence in 
Sunnyside, Metropolitan Towers Residence I in Kew 
Gardens, Metropolitan Residence II in Kew Gardens, 
Judita M. Prelog Residence in South Ozone Park, J
ac
k-
son Heights Residence in Woodside, Dr. Betty Bird 
Residence in Woodhaven, Forest Hills Residence in 
Forest Hills, 101
st
 
Avenue Residence in Ozone Park, 
77th Street Residence in Woodhaven and East 21
st
 
Street Residence in Brooklyn, excluding all office 
cle
r-
ical and administrative employees, technical emplo
y-
ees, professional and managerial employees, guards 
and supervisors as defined in Section 2(11) of the Act.
 
 
(b) Furnish to the Union in a timely manner all info
r-
mation that was requested on November 30
, 2010.
 
(c) Within 14 days after service by the Region, post at 
its Woodhaven, New York facility and at all of its other 
locations and facilities in Brooklyn and Queens which 
make up the appropriate unit described above, copies of 
the attached notice marke

8
 
Copies of the 
notice, on forms provided by the Regional Director for 

u-
thorized representative, shall be posted by the Respon
d-
ent and maintained for 60 consecutive days in conspic
u-
ous places 
including all places where notices to emplo
y-
ees are customarily posted. In addition to physical pos
t-
ing of paper notices, notices shall be distributed electro
n-
ically, 
such as by email, posting on an intranet or an i
n-
ternet site, and/or other electronic mea
ns, 
if the Respon
d-
ent customarily communicates with its employees by 
such means. Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material. In the event that, 
during the pendency
 
of these proceedings, the Respon
d-
                                        
   
 
8
 
If this Order is enforced by a judgment of a United States court of 

rder of the N
a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
365
 
ent has gone out of business or closed the facility i
n-
volved in these proceedings, the Respondent shall dupl
i-
cate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed 
by
 
the Respondent at the above facilities at any time 
since November 30, 2010.
 
(d) Notify the Regional Director for Region 29 in wri
t-
ing within 21 days from the date of this Order what steps 
the Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the 
certification of the 
Union issued by the Board on August 27, 2010
,
 
is e
x-
tended for a period of 
1
 
year commencing from the date 
on which the Respondent begins to comply with the 
terms of this Order.
  
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT 
TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recogniz
e
 
and bargain 
with Workers United, Service Employees International 
Union (the Union) as the exclusive collective
-
bargaining 
representative of our employees in the bargaining unit.
 
W
E WILL NOT
 
refuse to bargain collectively with the 
Union by failing and ref
using to furnish it with requested 

performance of its functions as the collective
-
bargaining 
representative of our unit employees.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain
,
 
or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
,
 
on request, bargain with the Union as the 
exclusive collective
-
bargaining representative of our 
employees in the following appropriate unit concerning 
terms and conditions of employment an
d, if an unde
r-
standing is reached, embody the understanding in a 
signed agreement:
 
 
All full
-
time and regular part
-
time Relief employees in 
the classifications of Direct Care Workers, Residential 
Habilitation Specialists, Day Habilitation Workers, 
Medical 
Care Workers and Maintenance, employed by 
us
 
at and out of 
our
 
office located at 93
-
22 Jamaica 
Avenue, Woodhaven, New York and the following 11 
facilities: Park Lane South Residence in Richmond 
Hill, Florence Kalil Gutman Residence in Sunnyside, 
Metropolit
an Towers Residence I in Kew Gardens, 
Metropolitan Residence II in Kew Gardens, Judita M. 
Prelog Residence in South Ozone Park, Jackson 
Heights Residence in Woodside, Dr. Betty Bird Res
i-
dence in Woodhaven, Forest Hills Residence in Forest 
Hills, 101
st
 
Avenue Residence in Ozone Park, 77
th
 
Street Residence in Woodhaven and East 21
st
 
Street 
Residence in Brooklyn, excluding all office clerical and 
administrative employees, technical employees, profe
s-
sional and managerial employees, guards and superv
i-
sors a
s defined in Section 2(11) of the National Labor 
Relations Act.
 
 
W
E WILL
 
furnish to the Union in a timely manner the 
information that was requested by the Union on Nove
m-
ber 30, 2010.
 
 
I
NDEPENDEN
CE
 
R
ESIDENCES
,
 
I
NC
.
 
 
Emily Cabrera, Esq.,
 
for the
 
General 
Counsel.
 
Louis P. DiLorenzo, Esq. (Bond Schoeneck & King PLLC),
 
of
 
New York, New York
, 
for the Respondent.
 
Ira Katz, Esq., 
of
 
New York, New York, for the Charging Pa
r-
ty.
 
DECISION
 
S
TEVEN 
F
ISH
, Administrative Law Judge. Pursuant to charges 
filed by Workers 
United, Service Employees International U
n-
ion (Workers United) in Case 29

CA

0
26042 and 29

CA

0
30566, the 
Regional 
Director for Region 29 issued a co
m-
plaint and notice of hearing on February 28, 2011, alleging that 
Independence Residences, Inc. (Respondent
 
or the Employer) 
violated Section 8(a)(1) and (5) of the Act by refusing to reco
g-
nize and bargain with Workers United, alleged to be the succe
s-
sor labor organization to UNITE, AFL

CIO, CLC (UNITE), 

e
m-
ployees, by refusing to supply relevant information to Workers 
United and by making several changes in conditions of e
m-
ployment of its employees without notifying or bargaining with 
UNITE.
 
On March 29, 2011, Respondent filed a motion to dismiss 
the compl
aint allegations relating to the charge filed in Case 
29

CA

0
26042, which was filed on December 30, 2003, on the 
grounds of laches. Thereafter, on April 26, 2011, General 

On May 19, 2011, the B
oard issued an Order denying R
e-

to Case 29

CA

0
26042.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
366
 
The trial, respect to the instant complaint, was held before 
me on May 23, 2011
,
 
in Brooklyn, New York. At the start of 
the hearing, Genera
l Counsel moved to sever Case 29

CA

0
26042 from the complaint and to withdraw allegations 17

25 


the complaint allegations relating
 
to Case 29

CA

0
30566 for 
disposition.
 
Briefs have been filed by the parties and have been carefully 
considered. Based on the entire record,
1
 
including my observ
a-
tion of the demeanor of the witnesses, I, hereby, issue the fo
l-
lowing recommended
.
 
F
INDINGS OF
 
F
ACT
 
I
.
 
JURISDICTION AND LAB
OR ORGANIZATION
 
Respondent is a corporation with its principal place of bus
i-
ness located at 93
-
22 Jamaica Avenue in Woodhaven, New 
York, and 13 residential facilities located throughout Kings, 
Queens, and Bronx Counties in New 
York City, where it has 
been engaged in training, housing and related activities for 
developmentally disabled adults.
 
During the past 12 months, which period is representative of 
its operations in general, Respondent derived gross revenues in 
excess of $25
0,000 and purchased and received at its New York 
State facilities supplies and materials valued in excess of 
$10,000 directly from points located outside the State of New 
York.
 
It is admitted, and I so find, that at all material times, R
e-
spondent has been 
an employer engaged in commerce within 
the meaning of Section 2(2), (6)
,
 
and (7) of the Act.
 
It is also admitted, and I so find, that UNITE and Workers 
United are and have been labor organizations within the mea
n-
ing of Section 2(5) of the Act.
 
II
.
 
PRIOR RE
LATED CASE
 
Independence Residences, Inc.,
 
355 NLRB 
724
 
(2010), Case 
29

RC

0
10030
 
On April 24, 2004, Union of Needletrades Industrial and 
Textile Employees (UNITE), AFL

CIO (UNITE or Petitioner) 
filed a petition seeking to represent certain employees e
m-
ploy
ed by Respondent. On May 9, 2003, the 
Regional
 
Director 
for Region 29 approved a Stipulated Election Agreement ex
e-
cuted by the parties, providing for an election to be conducted 
among employees in the following unit:
 
 
All full
-
time and regular part
-
time an
d Relief employees in 
the classifications of Direct Care Workers, Residential Habil
i-
tation Specialists, Day Habilitation Workers, Medical Care 
Workers and Maintenance, employed by the Employer at and 
out of its office located at 93
-
22 Jamaica Avenue, 
Woodh
aven, New York, and its facilities listed in Appendix 
A,
2
 
excluding all office clerical and administrative employees, 
                                        
   
 
1
 
Pursuant to agreement of all parties, the record was left open for 
the 
submission of R. Exh. 7 and CP Exh. 3. These documents were 
submitted subsequent to the close of the hearing and are received in 
evidence.
 
technical employees, professional and managerial employees, 
guards and supervisors as defined in Section 2(11) of the Act.
 
 
______________
___________________________
 
2
 
They are as follows:
 
 
PARK LANE SOUTH RESIDENCE
 
101
-
08 Park Lane South
 
Richmond Hill, New York  11418
 
 
METROPOLITAN TOWERS RESIDENCE
 
119
-
40 Metropolitan Avenue

Apt. #C1
 
Kew Gardens, New York  11415
 
 
JUDITA M. PRELOG RESIDENCE
 
130
-
33 130th Street
 
South Ozone Park, New York  11420
 
 
DR. BETTY BIRD RESIDENCE
 
93
-
31 85th Road
 
Woodhaven, New York  11421
 
 
101st AVENUE RESIDENCE
 
103
-
12 101st Avenue
 
Ozone Park, New York  11417
 
 
EAST 21ST STREET RESIDENCE
 
804 East 21st Street
 
Brooklyn, NY
  
1210
 
 
FLORENECE KALIL GUTMAN 
 
RESIDENCE/SUNNYSIDE
 
50
-
28 39th Place
 
Sunnyside, New York  11104
 
 
METROPOLITAN TOWERS RESIDENCE 1L
 
119
-
40 Metropolitan Avenue

Apt. #C3
 
Kew Gardens, New York  11415
 
 
JACKSON HEIGHTS RESIDNECE/WOODSIDE 
69th
 
33
-
23 69th Street
 
Woodside, New York  11377
 
 
FOREST HILLS RESIDENCE
 
108
-
14 Metropolitan Avenue

Apt. #2L
 
Forest Hills, New York  11415
 
 
77th
 
STREET RESIDENCE
 
90
-
10 77th Street
 
Woodhaven, New York  11421
-
2805
 
 
Subsequently, a mail ballot election was conducted between 
June 2 
and 16, 2003. The tally of ballots issued on June 17, 
2003, shows 68 votes for and 32 against the Petitioner, with 7 
challenged ballots, an insufficient number to affect the results.
 
Thereafter, on June 24, 2003, Respondent filed timely obje
c-
tions to condu
ct affecting the conduct of the election.
 
On August 4, 2003, the 
Regional
 
Director issued a report on 
objections and notice of hearing, in which he directed a hearing 

one objection be overruled.
 
UNITE also filed unfair labor practice charges in Cases 29

CA

0
25657, 29

CA

0
25697, and 29

CA

0
25720 on various 
dates between June 13 and July 17, 2003, alleging that R
e-
spondent violated various sections of the Act.
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
367
 
On September 30, 2003, the 
Regional
 
Dire
ctor issued an o
r-
der consolidating cases, consolidated complaint, report on o
b-
jections and notice of hearing, in which he consolidated the 
representation case with the unfair labor practice charges a
l-
leged in said complaint, which alleged that Respondent v
iolated 
Sec
tion 8(a)(3
) and (
1
) of the Act in various respects.
 
The trial with respect to the issues raised by the pleadings 
was held before me over the course of 9 days between Nove
m-
ber 18 and December 12, 2003. At the close of the trial, I se
v-
ered the re
presentation and unfair labor practices cases in order 
to expedite the processing of the representation matter.
 
On June 7, 2004, I issued a Recommended Decision on O
b-
jections in Case 29

RC

0

centered on its assertion that Se
ction 211

a of New York Labor 
Law, which was in effect at the time of the election, was pre
-
empted by Federal labor law and that its existence at the time 
warranted setting aside the election.
 

s-
sumed, without deciding, that the New York labor law in que
s-
tion was pre
-
empted and found, however, that the Employer 
had not established that its campaign was substantially inhibi
t-
ed by the existence of the law. Rather, I concluded that the 
Employer condu
cted a vigorous and aggressive antiunion ca
m-
paign, notwithstanding the alleged constraints of the New York 
labor law, and that the Employer had not met its burden of 
proving that the law had an objectionable impact on the free 
choice of employees in the el
ection.
 
On September 30, 2004, I issued a decision on the unfair l
a-
bor practices that were litigated at the same time as the repr
e-
sentation case, but then were severed by me at the hearing. I 
found that Respondent violated Section 8(a)(1) of the Act by 
coe
rcively interrogating employees about union activities, s
o-
li
c
iting grievances with an implied promise to remedy them, 
threatening to end its focus group program if employees chose 
union representation and granting and timing the implement
a-
tion of wage incr

Petitioner. I also found that Respondent violated Section 8(a)(
3
) 
and (
1
) of the Act by eliminating the regular part
-
time position 
of and reducing the hours of employee Mary Lynch because of 
her union activitie
s and support.
 
Further, I recommended dismissal of complaint allegations 
that asserted that Respondent violated Section 8(a)(1) and (3) of 
the Act by terminating the employment of three other emplo
y-
ees.
2
 
No exceptions were filed to my 
r
ecommended Decision 
by 
any party. Consequently, the Board adopted the decision in an 
unpublished order on December 16, 2004.
 
Respondent did file exceptions in the representation case. 
The Board issued its decision on August 27, 2010 (355 NLRB 
724
), wherein it affirmed my deci
sion and certified UNITE as 
the collective
-

m-
ployees in the stipulated unit.
 
Member
s
 
Schaum
b
er and Hayes dissented, relying on the 

Chamber of Commerce v. Brown
, 
554 U.S. 60 (2008), wherein 
a similar California statute was 
held to be preempted by Federal law. Chairman Liebman issued 
                                        
   
 
2
 
Independence Residences
, JD(NY)

43

04 (Sept. 30, 2004).
 
a concurring opinion noting that the case has languished at the 
Board for over 7 years

an unconscionably long time

as a 
still
 
unresolved challenge to New York Sta
te Labor Law Se
c-
tion 211
-
a has worked its way through the federal judicial sy
s-

. at
 
17.
3
 
Chairman Liebman also relied on the unfair labor practices 
committed by Respondent to support her conclusion that the 
election should not be set aside. She obse
rved as follows:
 
 
Here, the Employer insists that it was chilled by New 

-
union campaign it 
wanted to mount. But the Employer was 
not
 
chilled by the 
National Labor Relations Act. It committed unfair labor 
practices during 
the election period, trying to coerce e
m-
ployees. On factual grounds, then, it is hard to credit and 


even apart from the u
n-
fairness of setting aside an election at the urging of a party 
that itself tried to destroy employee free
 
choice.
 

c-
tion case: employees. Nothing in the evidence persuades 
me that the New York law prevented employees from 
freely choosing whether or not they wished union repr
e-
sentation. They knew just where t
he Employer stood

so 
opposed to the Union that it was willing to violated federal 
law

and voted two to one for the Union even so. Viewed 
pragmatically, and with the basic goals of federal labor 
law in mind, the resolution of this case is simple.
 
[
Id
.
 
at 
17
.
]
 
III
.
 
UNITE
 
UNITE was created in 1995 by the merger of the Intern
a-



states as foll
ows:
 
 
Section 4      Jurisdiction
 
 
The jurisdiction of UNITE includes all workers employed in 
the countries of North America and the Caribbean Basin by 
firms engaged in the production and distribution of textiles, 
clothing, apparel and related products; by
 
commercial lau
n-
dries, distribution centers and retail stores; and workers in 
other trades, occupations and industries.
 
 

which in turn, were, for the most part, affiliated with joint 
boards. The joi
nt boards consisted of various local unions 
throughout the United States and Canada. UNITE, at the time 
of the election at Respondent, had 21 joint boards, 16 located in 
the United States
,
 
and 5 in Canada. UNITE had a few locals, 
who were direct affiliates
 
and were not members of any joint 
boards. Joint boards are headed by a manager and also consis
t-
                                        
   
 
3
 
What Chairman Liebman was referring to was that notwithstanding 

Brown
, which was issued in 2008, the 
Federal Court litigation attacking the New York statute, which is sim
i-
lar to, but not identical to the California statue c
onsidered in 
Brown
, 
was still not decided. 
Healthcare Assn. of New York
 
State v. Pataki
, 388 
F.Supp.2d 6 (N.D. New York) (
Pataki I
); 471 F.3d 87 (2d Cir. 2006) 
(Pataki II).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
368
 
ed of elected officers and delegates, who were generally offi
c-
ers or officials of the local unions. Joint boards also employed 
business agents and, at times, or
ganizers.
 
The joint boards were organized by industry and/or by geo
g-
raphy and were responsible for negotiation of contracts,
4
 
i
n-
volvement in grievances, including making the final decision 
on whether to proceed to arbitration on a particular grievance, 
and
 
deciding on whether dues should be raised. Joint board 
officials consulted with representatives of the locals concerning 
all of these matters.
 

r-
vices and Allied Workers Joint Board (DSAW). It was loca
ted 
at 275 Seventh Avenue on the 14th Floor, and its co
-
managers 
were Richard Rumelt and Robert Jordan. It consisted of 
six
 
local unions. They were: Local 41, located in Ellenville, New 
York; Local 62
-
32, located in New York, New York; Local 
189, located i
n Kingston, New York; Local 32J, located in 
Stamford, Connecticut; Local 919, located in Yonkers, New 
York; and Local 1904 located in Queens, New York.
 
Rumelt had previously been an official of Local 8422 and 
Local 10 of UNITE, which were locals that repre
sented ga
r-
ment workers. It was decided sometime in the early to 
m
id
 
2000s that these locals would be merged into the New York 
Metropolitan Joint Board. At that time, Rumelt started the 
DSAW and began to organize employers that employed wor
k-
ers in the MRDD
5
 
industry.
 

r-
ship organized four or five employers, who performed MRDD 
services, and as noted, consisted of the six locals described 
above.
6
 

(G
EB) and an executive board. The GEB consisted of the inte
r-
national president, secretary
-
treasurer, 
2
 
executive vice pres
i-
dents and 25 vice presidents. The Executive Board was made 
up of the international president, secretary
-
treasurer and two 
vice presiden

international president; Edgar Romney, secretary
-
treasurer; and 
its two international executive vice presidents, William Lee and 

presidents: Noel Beasley, Er
nest Bennett, Harold Bock, Gary 
Bonadonna, Clayola Brown, May Chen, Susan Cowell, Angelo 
de Costa, Alexandra Dagg, Lynne Fox, John Gillis, Jean Ha
r-
vey, Robert Jordan, Christine Kerber, Wilfredo Larancuent, 
Joseph Lombardo, David Melman, Gail Meyer, Warren 
Pe
p-
icelli, Harris Raynor, Richard Rumelt, Lynne Talbott, and 
Christina Vasquez.
7
 
Romney and Chen were managers of the New York Metr
o-

r-
                                        
   
 
4
 
Generally, collective
-
bargaining agreements are signed by the 
manager or other re
presentative of the joint board.
 
5
 
MRDD stands for mental retardation and developmental disabil
i-
ties.
 
6
 
The record is uncertain as to whether all of these locals represented 
employers involved in MRDD functions. The record does reflect that 
Local 919 did r
epresent MRDD workers.
 
7
 
These 25 vice presidents were also officers of various local and 
joint boards.
 
ters at 275 Seventh Avenue, New York, New York.
8
 
That joint 
board 
consisted of 5 local unions, who, in turn, employed 14 
business agents.
9
 
The officers of UNITE, detailed above, were elected at 


offic
ers. The officers met three times a year as an executive 
board. The top international officers comprise an executive 
committee, which may act for the executive board between 
executive board meetings.
 
Membership in UNITE can be obtained if the individual is
 
actively attached to an occupation or industry within the juri
s-
diction of UNITE.
 
In order to run for local union office or as a delegate to a 
convention, an individual must be a member in good standing 
for at least a year. To run for international office,
 
an individual 
must be a delegate to the quadrennial conventional and be a 
member in good standing for UNITE for at least 
2
 
years.
 
Article 22 of the UNITE Constitution provided for a dues 
minimum of $21.20 per month or $5.30 per week. An affiliate 
joint bo
ard can set aside higher dues, which must be approved 
by a majority vote of members (affiliate) or delegates members 
or executive members (joint board).
 
The constitution also detailed that the minim
um dues would 
be increased by 
50 
cents 
for weekly dues or
 
$2
 
for monthly 
dues once a year from 2003

2005. Starting in 2007, minimum 
increases will be determined via a formula based up the overall 

 
Article 16 of the UNITE Constitution provides that members 
or officers can be exp
elled, removed or disciplined for various 
reasons, including working as a strikebreaker. Members have 
the right to file charge with the secretary of the appropriate 
body. Article 17 provides for hearing procedures for the disp
o-
sition of such charges.
 
Accor
ding to article 20 of the UNITE Constitution, all local 
unions, which are part of a joint board, must submit all disputes 
to the joint board. The chief executive of the joint board or 
directly affiliated local must request the international pres
i-

hority for strikes in excess of 7 working days.
 
The constitution further requires that there shall be a general 
convention every 
4
 
years, that the GEB meet three times a year 
and that affiliates hold periodic meeting with their membe
r-
ships.
 
The grievance p
rocedure was generally set forth in each i
n-
dividual affiliate contract, which, as noted above, was normally 
negotiated by and signed by joint board officials. Individual 
grievances would generally start with a shop steward, and if he 
or she cannot resolve 
it, a business agent would become i
n-
volved. If the business agent could not resolve the matter, it 
would be turned over the joint board manager or official. The 
joint board manager, in consultation with other union repr
e-
                                        
   
 
8
 
As noted above, the DSAW was also located at the same address.
 
9
 
Robert Stalosky, Richard Guido, Maximo Reyes, Rosemary Lyons, 
Sarah Martinez, Joseph 
Dellcopini, Joseph Longo, David Johnson, 
Evans Hurtimu, Joana Schrum, Emily Lee, Ferdinand New, Marcello 
Cornell, Manny Rodriguez, and Rodrigo Cornell.
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
369
 
sentatives, made the decision on whe
ther to proceed to arbitr
a-
tion.
 
UNITE owned the building at 275 Seventh Avenue, New 
York, New York, where it housed its general offices, plus se
v-
eral joint boards and locals, including the DSAW. UNITE also 
owned the Amalgamated Bank. UNITE also was involve
d with 
the following benefit funds: UNITE National Retirement Fund, 
UNITE National Health Fund and the UNITE Staff Retirement 
Fund.
10
 
IV
.
 
UNITE

S ORGANIZATION OF RE
SPONDENT

S EMPLOYEES
 
As related above, an organizing campaign was commenced 
by UNITE among Re

2003. The record is not entirely clear as to precisely which 

employees, belonged.
 
In this regard, Respondent introduced a number of doc
u-
ments from that organ
izing campaign in 2003. They were i
s-

(DSC), AFL

CIO. These documents also referred to a website 
for the DSC, 
www.unitedsc.org
. One of the documents indent
i-
fies Wilma Neal as the director of DSC, as does a business card 

director, during the course of the campaign. The business card 
also indentifies Neal as the director of UNITE DSC and lists a 
phone nu
mber of 212

265

7000 and a fax number, 212

489

6598.
 
General Counsel presented two witnesses, Romney and 
Richard Guido, a business agent for UNITE. Romney testified 
that he had heard of the DSC and believed that it was part of 
the DSAW and under the direct
ion of Rumelt. Romney also 
testified that he had heard of the name, Wilma Neal, but that he 
was unaware that she was president or director of the DSC 
under Rumelt. Guido was aware of the DSAW that was ma
n-
aged by Rumelt and that this joint board was organiz
ing 
MRDD employers, but was not aware of an entity called DSC.
 
Romney further testified that sometime in 2004, he had a 
conversation with Rumelt at the UNITE offices.
11
 
Rumelt i
n-
formed Romney that he was trying to get his joint board to 
grow and to organize
 
other disability facilities. Rumelt added 
that there had been an organizing campaign conducted at R
e-
spondent and that the organizing was done by organizers from 
the International. Rumelt also told Romney that there had been 
an election at the facility, an
d it had still not been resolved. 
 
Romney also elaborated on that testimony by stating that 

staff, so the International sent in organizers for the campaign, 
which was not an unusual occurrence withi
n UNITE.
 
Testimony was adduced in the prior hearing held before me 

 
 
UNITE began its organizing campaign in early April 
2003. From April 16 to 22 UNITE conducted what was r
e-
ferred to by its coordin
ator of organizing Allison Duwe as 
                                        
   
 
10
 
The funds were jointly administered by trustees of the funds, co
n-
sisting of UNITE officers and represe
ntatives of employers.
 
11
 
I note that both of the joint boards were located at the same a
d-
dress.
 

visits at times unannounced, to the homes of employees of 
IRI. These visits sometimes lasted as long as a few hours, 
and at times were conducted by more than one org
anizer at 
a time. Duwe alone visited 35

50 different IRI employees 

 
those, some were visited as 
many as five times. All of these visits were conducted by 
paid, professional organizers who had received training 
from the union or af
filiated entities such as the AFL

CIO.
 
After April 22, 2003, three organizers, including Duwe 
worked on the campaign and continued its practice of 
household visits. A day or two before the mail ballots were 
sent out, June 2, 2003 one additional organizer r
eturned to 
the campaign for a few days.
 
 

a-


same numbers that appeared on the b
usiness card, indentifying 

mention the DSC, but does, as related above, include the 
DSAW mentioning Rumelt and Jordan as co
-
managers. There 
is also no reference to the DSC in the portion of the di
rectory 
that refers to the DSAW. 
 
The documents submitted by Respondent, which do refer to 
the DSC, include the following:
 
 
UNITE! DSC
 
                  
Disability Service Council
 
 
The UNITE Disability Services Council (DSC)
 
 
Welcome to the UNITE 
Disability Services Council! Our 
council is made up of over one thousand direct care and pr
o-
fessional employees across New York State who care for the 
mentally retarded and developmentally disabled (MRDD). 
We are committed to building a movement for MRDD w
or
k-
ers statewide to improve wages, win respect [and] dignity on 
the job, and maintain the quality of care we are accustomed to 
providing.
 
 
If you are a UNITE member or an MRDD worker who is i
n-
terested in organizing at your workplace, please explore the 
inf
ormation on this site and feel free to contact us with any 
questions or comments.
 
 
Wages
 
 
UNITE fights for better funding for the agencies they repr
e-
sent by using this political power at the state level, where the 
decisions on funding are made. We get our 
political power 
through our membership, representing over 250,000 workers 
across the country, and through our Political Action Commi
t-
tee, which lobbies aggressively for better wages in the MRDD 
industry.
 
 
Case Studies
 
 

ars. Before the union, 

pay us what we were worth. We were able to fight to get be
t-
ter pay and make the improvements we needed so we could 

 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
370
 
know that the staff [they] see today will be with them tomo
r-

 

 
 


2% depending on 
your evaluation. We won our union and negotiated our co
n-
tract. In the first year, our raise w
as anywhere from 7

18% 
depending on seniority. Because we have a union contract, we 
will continue to build on the raise every year. The union 
worked with us, the politicians, and the agency to get more
 
money from the state. The union held us win the raises
 
we 

 

12
 
 
Quality Care
 
 
UNITE recognizes that one of the biggest problems facing the 
MRDD industry is low staff levels and high turnover. It takes 
the right kind of person to do such a demanding job for the 

enough of these people. UNITE [is] fighting to raise wages 
and improve conditions in the industry to held cut down on 
turnover and give the consumers some stability in the wor
k-
force that cares for 
them.
 
 
UNITE also believes that it is the MRDD workers themselves 
who can best address issues [of] care, and work with ma
n-

more involved in these issues and their solutions.
 
 

t staffed at my house. I finally got fed 
up. I was tired of hearing excuses and not seeing any results. I 
realized the only way we were going to solve the problem was 
if staff took matters into their own hands. I was skeptical, but 
through the union we dre
w up a petition and the whole staff 
signed it. In the petition, we demanded that management r
e-
spond immediately to the shortage of staff in the house, b
e-
cause it was not only taking its toll on us, but on the consu
m-
ers as well. We presented the petition to
 
the executive director 
of the agency, and within two weeks there was a new emplo
y-
ee hired at the house who was medically certified and had a 
CDL.
 
 
I realized after this experience that having a union was the 
only way to get our issued heard and resolve. I
ndividually, 
management did not take our concerns seriously, but when we 
stood together as our union, they did. I really believe that b
e-
ing members of UNITE had helped us improve the quality of 
care we provide to the consumers because for the first time, 
w
e, as direct care workers, can take our own steps towards 

 

13
 
 
                                        
   
 
12
 
The document also contained pictures of two individuals, purpor
t-
edly Washington and Lynch. It also contained pictures, purportedly 
showing its members 
lobbying in the N
ew 
Y
ork
 
State Capitol.
 
13
 
The document also contained a picture of Hildenbrand.
 
Lobby Day
 
 
UNITE DSC members have lobbied every year for better 
wages for MRDD direct care staff and better funding for 
MRDD agencies. The UNITE DSC has worked for years to 
provide a strong voice in Albany for caregivers for the dis
a-
bled, and to bring respect and pro
fessionalism to this difficult 
and important work. 
 
 
This year, the DSC brought its members to Albany to lobby 

members lobbied their legislators [for] the four main points of 
the Agenda after weeks
 
of preparation and trainings around 
the state.
 
 
Here you can read the Agenda and see some pictures from the 
event. If you would like to participate in future lobby days, 
contact the DSC at 212
-
265
-
7000 ext. 503.
 
 
UNITE! Agenda 2003 for Caregivers for he D
isabled
 
UNITE represents 90,000 active and retired members 
throughout New York State

in the apparel and textile indu
s-
tries, industrial laundries and light manufacturing. And we a
l-
so represent over 1,500 caregivers for the disabled.
 
 
These workers, employed
 
by non
-
profit agencies funded by 
New York State, do some of the hardest jobs in the world: 

themselves. The intense demands of their jobs are often co
m-
pounded by low wages, prohibitively expensive 
healthcare 
benefits and lack of respect on the job. As a result of these di
f-
ficult conditions, turnover is very high

on average, 30
-
50% 
a year! And the clients suffer when their caregivers are forced 
to find new work.
 
 
At the facilities UNITE represents, w
e have been able to 
combat this problem and stabilize employment rates by wor
k-
ing for fairer wages and benefits and respect on the job. That 
means better working conditions, better care for clients and 
stronger agencies.
 
 
Voice on the Job
 
 
UNITE members ha
ve a say in how their jobs are done. And 


Through having a union, UNITE members have the right to 
negotiate with management over their working 
conditions, 
and to protect those conditions in a contract. They also have 
access to grievance procedure, which gives workers the right 
to a fair trial before an impartial judge: they are disciplined.
 
 

aving a 
union at New Horizons has helped those of us who live and 
work with the consumers to have a say in how care is provi
d-
ed. There is a real union difference. Union workers sit on 
committees with real power. We have a grievance procedure 
that helps us 
when management is wrong. Most importantly, 
we have the right to negotiate and vote on important changes 

 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
371
 
have the final say. We can speak up without fear. For us, the 
union is an important part 

 

14
 
 
Based on the above evidence, the precise status of the DSC 
is unclear, and it is uncertain whether the DSC was part of or 
under the auspices of Rumelt or the DSAW or of the Intern
a-
tional. I find it most li
kely that the DSC was simply a name 

organizing official of the International to utilize in organizing 
campaigns for MRDD facilities. I also conclude that the orga
n-

acilities was conducted by 
Neal and other International representatives, such as Allison 
Duwe, but it coordinated with Rumelt of the DSAW. I further 

not filed objections to the election and agre
ed to bargain with 
UNITE, that Rumelt and the DSAW Joint Board would have 
been assigned the servicing of the shop by UNITE and the n
e-
gotiation of the contract with Respondent. 
 
V
.
 
THE MERGER OF UNITE 
AND HERE
 
In July 2004, UNITE merged with the Hotel 
Employees Re
s-



York, New York.
 

join
t boards under UNITE HERE. The manager and local staff 
of these joint boards remained the same. HERE also had its 
joint boards, which also retained the same HERE officials in 
the new merged UNITE HERE joint boards.
 
Sometime in 2006, the DSAW merged with a 
former HERE, 
Local 37 and formed the Airport and Racetrack Allied Workers 
Joint Board (ARAW). ARAW had many more members and 
shops than DSAW.
15
 
Thus, the name of the merged joint boards 

UNITE joint
 
board was removed and the merged joint board 
became known as ARAW. However, Rumelt retained his title 
as co
-
manager of the merged joint board along with Stephen 
Papageorge, 
who had been a former HERE vice 
president and 
who had also been the president of L
ocal 37 of HERE.
 

merged joint board of ARAW. They included the local or locals 
that represented disability employees. The record is unclear as 

 
is clear that Local 919, located in Yonkers, New York, repr
e-
sented such employees, which included at least one contract 
with an employer named Richmond. No evidence was adduced 
that any of the other locals in DSAW
16
 
represented disability 
workers although 

some of these locals did represent such employees.
 
                                        
   
 
14
 
These documents also contain a picture of Rebecca Roy, as well as 
pictures of DSC members meeting with legislators during UNITE DSC 
Lobby Day.
 
15
 
According to Romney, ARAW had about 25 contracts and DSAW 
had 4

5 contracts with disability employers.
 
16
 
Locals 41, 62

32, 189, 32J
,
 
and 1904.
 
The record is also uncertain as to which locals from the 
DSAW Joint Board were still in existence when the joint board 
merged into ARAW in 2006. The record does re
flect, however, 
that by 2009, three of these locals were still in ARAW.
17
 
Of the 
other three locals, Local 62
-
32 had been transferred into 

by Romney, Local 32J had been transferred to the UNITE 
HERE Ne
w England Joint Board and Local 41, located in E
l-
lenville, did not appear in the 2009 UNITE HERE directory, 
suggesting that this local was no longer in existence by 2009.
 
After the merger, UNITE HERE had two co
-
presidents, 
Bruce Raynor, former president of
 
UNITE, and John Wilhelm, 
former president of HERE. The Executive Board of UNITE 
HE
RE consisted of the former vice 
presidents of UNITE and of 
HERE, who all became international vice presidents of UNITE 
HERE, plus the two co
-
pre
sidents, and the executive vi
ce 
pre
s-
ident of UNITE HERE.
18
 
All former officers of affiliates of UNITE and HERE conti
n-
ued to serve in their same capacities with UNITE HERE. Ric
h-
ard Guido testified that the same business agents that worked 
with him under UNITE continued to work as busine
ss agents 
for the New York Metropolitan UNITE HERE Joint Board.
 
The dues structure did not change after the merger and the 
minimum amounts of dues were still determined by convention. 
The local unions and joint boards had the authority to increase 
dues as 
they had under UNITE. However, prior to the merger, 
HERE had a lower dues structure than UNITE, particularly 
since HERE represented workers in stadiums and arenas, who 
worked part
 
time and seasonally. There were some efforts to 
increase dues for some forme
r HERE affiliates to bring their 

some increases in dues for former HERE affiliates under the 
merged UNITE HERE Union. Some former UNITE affiliates 
also increased their dues for several reasons dur
ing the time of 
the merged union.
 
After the merger, the collective bargaining and grievance a
r-
bitration process remained the same and was carried by the 
prior officials and representatives of both former UNITE and 
HERE while under the merged UNITE HERE Uni
on.
 

e-

However, all of the union trustees of the former UNITE R
e-
tirement Fund became union trustees of the merged UNITE 
HERE Retirement Fund along
 
with former trustees from the 
former HERE Retirement Fund.
 

UNITE at 275 Seventh Avenue, became the property of the 
merged union. Similarly, the Amalgamated Bank, which was 
also owned by UNITE prior to t
he merger, became joint prope
r-
ty of UNITE HERE.
 
                                        
   
 
17
 
Locals 189, 919
,
 
and 1904.
 
18
 
The executive vic
e 
presidents of UNITE HERE were all former 
officials of UNITE an
d HERE and with the copresidents and the Can
a-
dian directors constituted the 
e
xecutive 
c
ommittee of UNITE HERE.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
372
 
VI
.
 
THE DISAFFILIATION F
ROM UNITE HERE
 
As a result of disputes that arose between the former officers 
of UNITE and the former officers of HERE over various issues, 
the joint boards of UNITE HERE held disaffil
iation votes on 
whether or not to disaffiliate from UNITE HERE. All but two 
of the former UNITE joint boards voted to disaffiliate from 
UNITE HERE. The only two original UNITE joint boards that 
voted not to disaffiliate from UNITE HERE were the New 
England
 
Joint Board and ARAW, which, as detailed above, was 
a merged joint board consisting of DSAW and Local 37 of 
HERE. At the time of disaffiliation, which occurred in early 
2009, ARAW had five locals. All of these locals also voted not 
to disaffiliate.
19
 
This 
included Local 919, which, as noted 
above, was a local that included disability employees and had 
been part of DSAW. Locals 189 and 1904 were also part of 
DSAW, but the record is uncertain to whether these locals i
n-
cluded representation of disability emplo
yees. Local 37 was a 
former HERE local. The record is silent about Local 117, e
x-
cept that it was not a former UNITE local. Rumelt and P
a-
pageorge remained with UNITE HERE and with ARAW.
 
The New England Joint Board, which, as noted, voted not to 
disaffiliate
 
and to remain with UNITE HERE, had a membe
r-
ship of 8750 members in 2009 and 7224 members in 2010. As 
noted above, DSAW had six locals prior to the merger. By 
2009, only three were still affiliated with ARAW. They were 
the three locals that voted not to di
saffiliate, Locals 189, 919
,
 
and 1904. Local 189 reported to the Department of Labor 560 
members for 2009, Local 919 reported 417 members for 2010 
and 328 members for 2009, and Local 1904 reported 661 me
m-
bers for 2010 and 555 for 2009.
 
Of the other former 
members of DSAW, Local 32J moved to 
the New England Joint Board, which as already discussed, vo
t-
ed not to disaffiliate, but whose numbers were already counted 


32 
did vote to disaffiliate from UNITE HER
E and was part of the 
New York Metropolitan Joint Board. The sixth former DSAW 
local, Local 41, was apparently either out of existence or had 
merged with another local or another union. The record is i
n-
complete on this issue.
 
VII
.
 
WORKERS UNITED
 
After the 
vast majority of the former UNITE joint boards 
voted to disaffiliate from UNITE HERE, these factions held a 
convention on March 21, 2009, and voted to form Workers 
United. It was made up solely of joint boards and local unions 
that had constituted UNITE. L
ike UNITE, Workers United was 
to have an executive board, general executive board and an 
executive committee with the same officers. The joint boards 
and locals of Workers United were all former UNITE boards or 
locals or part of merged or joint boards, whi
ch had been prev
i-
ously associated with UNITE.
 
Edgar Romney was initially elected president of Workers 
United. By July 2009, Bruce Raynor, the former president of 
UNITE, became president of Workers United, and Romney 
became secretary
-
treasurer of Workers Un
ited, a position that 
he had held at UNITE. Mark Fleishman, who had been an e
x-
                                        
   
 
19
 
Locals 37, 117, 189, 919
,
 
and 1904.
 
ecutive vice president at UNITE also joined Workers United in 
July 2009, along with Raynor in the position of vice president.
 
Noel Beasley and Lynne Fox, who were vice presidents
 
at 
UNITE, became executive vice presidents of Workers United. 
Alexandra Dagg, who had been vice president and a represent
a-
tive of the UNITE Canadian Office, Ontario Council with 
UNITE, became secretary
-
treasurer and Canadian director and 
an Executive Comm
ittee member at Workers United. The re
c-
ord does not reflect what position Dagg held after Bruce Ra
y-
nor became president of Workers United in July 2009 and 
Romney became secretary
-
treasurer.
 
UNITE also had 21 vice presidents and other General Exec
u-
tive Boar
d members.
20
 
Of these 21 vice presidents, six of them left UNITE HERE 
prior to the disaffiliation as they did not appear in the UNITE 
HERE Directory for 2009. They were Cowell, de Costa Jo
r-
dan,
21
 
Lee, Lombardo, and Talbott.
 
Of the remaining 
15
 
former vice
 
pr
esidents of UNITE, 
12
 
of 
them became vice presidents of GEB members of Workers 
United.
22
 
The remaining three former UNITE vice
 
presidents, 
Rumelt, Warren Pepicelli of the New England Joint Board and 

nizing, 
all remained with UNITE HERE and did not join Workers 
United.
 


23
 
Of these six Wor
k-
ers United board members, one, William Towne, had previou
s-
ly been a UNITE o
fficer, but not a GEB member.
24
 
Rykunyk, 

GEB.
25
 
Gerken had been the manager of the Rocky Mountain Joint 
Board while at UNITE HERE although not a GEB member. 
When she joined Workers United, she had th
e same position
26
 
                                        
   
 
20
 
William Lee, executive 
vice president 
and 20 
vice president
s: Er
n-
est Bennett, Harold Bock, Gary Bonadonna
, Clayola Brown, May 
Chen, Susan Cowell, Angelo de Costa, John Gillis, Jean Harvey, Ro
b-
ert Jordan, Christine Kerber, Wilfredo Larancuent, Joseph Lombardo, 
David Melman, Gail Meyer, Warren Pepicelli, Harris Raynor, Richard 
Rumelt, Lynne Talbott, and Christi
na Vasquez.
 
21
 
Jordan, as noted above, had been the comanager with Rumelt of 
the DSAW. In fact, the record does not even establish whether Jordan 
was ever employed by UNITE HERE or by ARAW since it does not 
establish when or why he left UNITE or UNITE HERE.
 
22
 
Bonadonna, Bock, Brown, Chen, Gillis, Harvey, Kerber, Laranc
u-
ent, Melman, Harris Raynor, Meyer, and Vasquez.
 
23
 
William Towne, Jane Rykunyk, Tim Luebbert, Lino Aristes, Kate 
Gerken, and Sandi Eckland.
 
24
 
He had been a manager and secretary
-
treasurer of th
e Amalgama
t-
ed Northeast Regional Joint Board at UNITE. Towne was also a 
vice 
president 
and member of the GEB of UNITE HERE.
 
25
 
Rykunyk was also 
vice president 
of the Minnesota State Council. 
Luebbert was the 
vice president 
of Local 74 and Aristes was 
vice
-
president of Counsil de Quebec. By the time that they became GEB 
board members of Workers United, Luebb
ert and Rykunyk had become 
vice 
presidents of the Chicago and Mid
-
West Regional Joint Boards 
and Aristes had become 
vice president 
of the Union des 
Travailleura 
Industriels et de Service (UTIS) in Montreal, Quebec.
 
26
 
The Rocky Mountain Joint Board, which had previously been a 
HERE joint board, voted to disaffiliate from UNITE HERE.
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
373
 
and became a GEB member of Workers United. Eckland was 
the president of Local 50, located in Anaheim, California, at 
UNITE HERE although not a board member. At Workers Uni
t-
ed, she did become a GEB member as a vice president of Local 
50 in 
Anaheim, California, which presumably also voted to 
disaffiliate from UNITE HERE.
 
Wilma Neal, who, as noted above, identified herself as dire
c-
tor of UNITE Disability Council, but was also the MRDD d
i-
rector in the organizing department for UNITE. Her name d
oes 
not appear in the UNITE HERE directory for 2009 or the 
Workers United directory. The record does not reflect whether 
she ever was employed in any capacity by UNITE HERE or 
whether she had any dealings with DSAW after the organizing 
campaign at Responde
nt concluded prior to the merger. Indeed, 
the record does not disclose when or why she terminated her 
employment at UNITE.
 
Article 18 of the Workers United Constitution details a 

$7.85 for weekly dues
. It also provides that the GEB shall d
e-
velop policies for affiliate dues systems. Starting in July 2011, 

n-

wage increases across the industr
y. No affiliate can set higher 
dues except by a majority vote of delegates at a general or sp
e-
cial meeting.
 
Workers United also had virtually the same membership r
e-
quirements and eligibility for local or international officers, 
amendments or repeal of cons
titutional provisions, complaint 
procedures, strike authorizations, approvals
,
 
and convention 
and meeting requirements as UNITE.
 
Further, Workers United had the same collective
-
bargaining 
structure as well as grievance and arbitration structure as 
UNITE, 
as well as UNITE HERE.
 
As a result of the disaffiliation vote, litigation ensued b
e-
tween UNITE HERE and Workers United involving numerous 

Sometime in 2010, the parties reached a settlement agreement
 
with respect to the issues in dispute. As a result of this agre
e-
ment, Workers United obtained ownership of the Amalgamated 

former headquarters at 275 Seventh Avenue, New York, New 
York. Workers United is
 
now located at 49 West 27th Street, 
New York, New York.
 


t-
hough the former trustees from UNITE continued as trustees in 
the merged fund. Despite the di
saffiliation, the merged retir
e-
ment funds remained in existence except that the trustees, who 
were formerly UNITE employees, are Workers United emplo
y-
ees and claims are processed the same way through the joint 
boards, who are, as related above, now primari
ly affiliated with 
Workers United.
 
Prior to the execution of this settlement stipulation, Workers 
United had signed an affiliation agreement with the Service 
Employees International Union (SEIU), dated March 22, 2009. 
The merger had virtually no affect on 
the structure or oper
a-
tions of Workers United. All property and assets of Workers 
United, including the Amalgamated Bank, continued to be 
owned by Workers United. Workers United did agree to pay to 
the SEIU a per capita tax on each of its members.
 
The sett
lement stipulation between UNITE HERE and 
Workers United includes the following language:
 
 
SEIU shall have exclusive jurisdiction for organizing workers 
in healthcare property services and the public sector, inclu
d-
ing without limitation, home care workers,
 
child care workers, 
and Mental Retardation/Developmental Disabilities workers.
 
VIII
.
 
WORKERS UNITED REQUE
STS INFORMATION
 
 
AND BARGAINING
 
Subsequent to the Board decision certifying UNITE as the 
collective
-

y-
ee

i-


joint board, the New York Metropolitan Joint Board, to be a
s-

shop in order to negotiate a collective
-
bargaining agreement.
 
There is no evidence that either Romney or anyone else a
s-
sociated with this joint board had any experience negotiating 
contracts covering employees engaged in the MRDD industry.
 
Consequently, on
 
November 30, 2010, Katz, on behalf of 
Workers United, sent a letter to Frederick Braid, counsel for 
Respondent, which reads as follows:
 
 
Frederick Braid
 
Holland & Knight
 
31 West 52nd Street
 
New York, NY 10019
 
 
Re: Independence Residences
 
 
Dear Mr. Braid:
 
 
As you are aware, the Board certified UNITE as the bargai
n-
ing representative for its Direct Care Workers, Residential 
Habilitation Specialists, Day Habilitation Workers, Medical 
Care Workers and Maintenance employees at Independence 


successor union. On behalf of Workers United, I am reques
t-
ing that Independence Residences negotiate a collective ba
r-
gaining agreement covering this unit. Please provide me with 
available dates.
 
 
In order to prepare for t
hat bargaining, I would appreciate 
your providing me with the following information concerning 
unit employees:
 
 
1. A complete seniority list showing name, social security 
number, job title, hire date, pay rate, job classification, and the 
amount and date o
f last three pay increases.
 
 
2. A complete home address, phone numbers (cell and res
i-
dence) and email address for each employee.
 
 
3. A copy of your employee handbook and any other doc
u-
ments concerning employment related policies, i.e. atten
d-
ance, substance
 
abuse, rules, personnel policies, etc.
 
 
4. A copy of all employee benefit programs, including su
m-
mary plan descriptions, for all benefits included but not li
m-
ited to medical, life, disability, retirement and other fringe 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
374
 
benefits available to employees, i
ncluding the employer and 
employee cost for each, if any.
 
 
5. Copies of all current job descriptions.
 
 
6. Copies of all disciplinary (including attendance) notices, 
warnings or records of disciplinary personnel actions for the 
last year.
 
 
7. A copy of any 
company wage or salary plan, including 
merit pay plans.
 
 
8. A copy of all reports of occupational injuries and illnesses, 
including copies of the OSHA 200 logs for the past five years.
 
 
9. A copy of all job accident reports for the last five years.
 
 
10.  A
 

copy of any document showing any resolution of such claims, 
whether by settlement or litigation, for the last five years.
 
 
Thank you very much.
 
 
Very truly yours
 
 
Ira Jay Katz
 
Associate General Counse
l
 
 
Cc: Edgar Romney
 
 
On December 21, 2010, Respondent replied to the above le
t-
ter by its new counsel, Louis DiLorenzo. It reads as follows:
27
 
 
December 21, 2010
 
 
VIA FACSIMILE AND OVERNIGHT MAIL
 
 
Mr. Ira J. Katz
 
Associate General Counsel
 
Workers United
 
49 
West 27
th 
Street, 3
rd
 
Floor
 
New York, NY  10001
 
 
Re: Independence Residences, Inc.
 
 
In response to your letter to Fred Braid dated November 30, 
2010, please be advised that we now represent Independence 

 
 
IRI believes that the split decision from the NLRB upon 
which the certification is based is inconsistent with esta
b-
lished law and the core principles of the National Labor Rel
a-
tions Act. In addition, it would be inappropriate to recognize 
Workers United 
because Workers United is not the labor o
r-
ganization that filed the representation petition, and only 
about twelve percent of our current workforce participated in 
the disputed election back in 2003.
 
To recognize Workers United as the exclusive bargaining 
re
p-
resentative under these circumstances would violate the rights 
 
                                        
   
 
27
 
I note that the letter from Workers United was on Workers Uni
t-
ed/SEI


address at the time of the election.
 
of our employees, which IRI will not do. We therefore r
e-
spectfully decline to provide the requested information and 
respectfully decline to bargain.
 
 
Very truly yours,
 
Louis P. DiLorenzo
 
 
Apparently, as a result of this response from Respondent, 
there was some communication between UNITE HERE and 
Workers United. This resulted in a letter being sent by Thomas 
Snyder, chief of staff of UNITE HERE, to Respondent di
s-
claiming interest in represe

recognizing Workers United, SEIU as a successor to UNITE 

letter was dated January 20, 2011, and the parties stipulated that 
the disclaimer was based on the langua
ge in the settlement 
agreement between UNITE HERE and Workers United.
28
 
Although the letter was dated January 12, 2011, it was not 
received by Respondent at or around that time.
 
On May 20, 2011, Snyder sent another letter to Respondent 
referring to the orig
inal letter sent on January 20, 2011, which 
was attached. Both of these letters are set forth below:
 
 
UNITEHERE!
 
1775 K Street, NW, Suite 620
 
Washington, DC 20006
 
TEL (202) 393

4373
 
FAX (202) 223

6213
 
WWW.UNITEHERE.ORG
 
 
January 12, 2011
 
 
Executive Director
 
Raymond DeNatale
 
Independence Residences, Inc.
 
93
-
22 Jamaica Ave.  2nd Floor,
 
Woodhaven, NY 11421
 
 
Re: Disclaimer of Interest
 
 
Dear Mr. Natale:
 
 
UNITE HERE disclaims any interest in representing the e
m-
ployees of Independence Residences, Inc. UNITE HERE re
c-
ognizes Workers United, SEIU as the successor of UNITE for 
the purposes of representing the employees of Independence 
Residences, Inc. and any related matters pertaining to Natio
n-
al Labor Relations Board Case No. 29

RC

10030 and/or 
Case No. 29

CA

25657.
 
 
Sincerely,
 
 
Thomas Snyder, Chief of Staff
 

 
 
UNITEHERE!
 
1775 K Street, NW, Suite 620
 
Washington, DC 20006
 
TEL (202) 393

4373
 
FAX (202) 223

6213
 
WWW.UNITEHERE.ORG
 
 
                                        
   
 
28
 
As noted above, the agreement provided that SEIU shall have e
x-
clusive jurisdiction for
 
organizing Mental Retardation/Developmental 
Disabilities workers.
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
375
 
May 20, 2011
 
 
Raymond DeNatale
 
Independence
 
Residences
 
93
-
22 Jamaica Ave. 2
nd
 
Floor,
 
Woodhaven, NY 11421
 
 
Dear Mr. Denatale:
 
 
Kindly see the attached letter which was originally mailed to 
you on January 12, 2011. Again, UNITE HERE disclaims i
n-
terest in representing employees at Independence Residen
ces.
 
 
Sincerely,
 
 
Thomas Snyder
 
Chief of Staff and VP
 
 
cc. Subash Viswanathan
 
 
As detailed above, the certificated unit consisted of 
11
 
facil
i-
ties of Respondent. It is undisputed that since the election, two 
of the facilities involved, Metropolitan Towers 
Residence I and 
Metropolitan Towers Residence II, have been combined and 
merged into New Metro Residence in Richmond Hill.
 
While the complaint alleges the appropriate unit to include 

a
ppendix 
A, whi
ch also lists 11 facilities, General Counsel asserts that 
the certified unit should now include 10 facilities since the two 
former Metro residences have been combined into one facility, 
known as New Metro Residence in Richmond Hill. Respondent 
does not dis
pute this contention, but does contend that the other 
changes in the unit since the certification render a bargaining 
order inappropriate.
 

human resources, testified that since the election, Respo
ndent 
has added four new day programs
29
 
and three new residential 
facilities.
30
 
Emmerich estimated that as of the date of the hearing, R
e-
spondent employed 234 employees covered by the unit descri
p-
tion, including these additional facilities. However, when 
pressed on cross
-

i-
mate was inflated. Thus, according to Emmerich, Respondent 
employed 24 employees at the four new day programs, 3 at the 
Rosario apartments, 14 at the Eastchester Residence
,
 
and 13 at 
Radisch Resi
dence. That comes to 54 additional new emplo
y-
ees at these facilities, and when added to the 151 employees in 
the unit at the time of the election adds up to 205 employees.
 
General Counsel does not seek to expand the certification to 
include these new locat
ions and asserts that the parties during 
bargaining could decide to include these facilities or another 
Board proceeding could assess whether these locations should 
be included in the unit.
 
                                        
   
 
29
 
120th Street Hab and Afterschool Program in Richmond Hill, New 
York, Bronx Day Hab, Debart Day Hab in Woodhaven, New York
,
 
and 
Long Island Day Hab in Old Bethpage, New York.
 
30
 
Eastchester
 
Road in the Bronx, Elaine and David Radisch Res
i-
dence in Ozone Park, New York
,
 
and Rosario Apartment Residence in 
Woodside, New York.
 
IX
.
 
ANALYSIS
 
A. Continuity of Labor Organization
 
Once a union is c
ertified by the Board, a union enjoys a pr
e-
sumption of continuing majority support, and the employer has 
a corresponding continuing obligation to recognize and bargain 
with the union. 
Minn
-
Dak Farmers Cooperative
, 311 NLRB 
942, 949 (1993); 
Burger Pits
,
 
Inc
.
, 273 NLRB 1001 (1984). 
Subsequent affiliation with a national or international organiz
a-
tion or a different local union does not, standing alone, affect 

duty to bargain with the union. 
Minn
-
Dak
 
Cooperative
, supra; 
Toyota of Berkeley
, 306 NLRB 893, 899 (1992). This is b
e-


NLRB v. Financial Institution 
Employees (Seattle First National Bank)
, 475 U.S. 192,
 
208 

disrupted if every union organizational adjustment were to 
result in displacement of the employee bargaining relatio
n-

.
 
at 202

203.
 
The Board had traditionally applied a two
-
pron
ged test to d
e-
termine whether an employer is obligated to recognize or ba
r-
gain with a merged or disaffiliated union. The prongs were 
whether the merger vote occurred under circumstances satisf
y-
ing due process and whether there was substantial continuity 
be
tween the pre
-
 
and post
-
merger union. 
Toyota of Berkeley
, 
supra at 899; 
Minn
-
Dak Cooperative
, supra at 945.
 
In 
Raymond F. Kravis Center for the Performing Arts
, 351 
NLRB 143, 145

147 (2007), enfd. 550 F.3d 1183 (D
.
C
.
 
Cir. 
2008)
,
 
in response to the Supreme 

Seattle First
 
dec
i-
sion, the Board abandoned the first prong described above, and 

issues with regard to union affiliation or merger votes. 351 
NLRB at 147.
 
However, the Board made clear in
 
Raymond Kravis
 
that the 

continuity between the pre
-
 
and post
-
merged unions remains in 

duty to recognize the union does not cont
inue when the organ
i-
zational changes are so dramatic that the post
-
affiliation union 
lacks substantial continuity with the pre
-

147; 
Seattle First
, supra, 475 U.S. at 209 fn. 13.
 

 
be in 
order to justify a finding that substantial continuity has not been 
maintained after a merger has also been delineated by the 

affiliation resulted in changes that were sufficiently dramati
c to 
alter the identity of the association, and, thus, the substitution of 

CPS Chemical Co.
, 324 NLRB 1018, 1020 (1997); 
Western 
Commercial Transport
, 288 NLRB 214, 217

218 (1988).
 
The Board in
 
Raymond Kravis
 
also reaffirmed its long
-
standing rule in assessing this issue. The burden is on the party 
seeking to avoid its bargaining obligation. Id
.
 
at 147 fn. 30; 
Deposit Telephone Co.
, 349 NLRB 214, 221 (2007); 
CPS 
Chemical
, supra, 324 NLRB 1018
 
fn. 7.
 
I conclude that Respondent has fallen far short of meeting its 
burden of establishing that the changes resulting from the me
r-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
376
 
ger of UNITE into UNITE HERE and the subsequent disaffili
a-
tion from UNITE HERE resulting in the formation of Workers 
United
 

union and the substitution of an entirely different union as the 

CPS Chemical
, supra. Cf. 
Western 
Commercial Transport
, supra.
 
Indeed, to the contrary, the record overwhe
lmingly demo
n-
strates that in the areas that the Board considers significant in 
assessing continuity, there have been little or no changes, and 
that Workers United is virtually the same labor organization as 
UNITE, despite the merger with UNITE HERE and sub
sequent 

boards.
 
In making its continuity determination, the Board, supported 
by the Courts, compares the pre
-
 
and post
-
merger entities in 
light of a number of factors, including structure, administrat
ion, 
officers, assets, membership, autonomy, bylaws, size and juri
s-
diction. 
May Dept. Stores v. NLRB
, 897 F.2d 221, 228 (7
th 
Cir. 
1990); 
NLRB v. Insulfab Plastics
, 789 F.2d 961, 966 (1st Cir. 
1986).
 
An examination of these factors here confirms my concl
u-
si
on, set forth above, that Workers United is virtually the same 
labor organization as UNITE.
 
Thus, upon the formation of Workers United, individuals 
from the former UNITE entities became members of Workers 
United without having to pay any initiation fees or
 
transfer fees. 
Raymond Kravis
, supra, 351 NLRB at 148; 
Mike Basil Chevr
o-
let
, 331 NLRB 1044, 1045 (2000); 
CPS Chemical
, supra, 324 
NLRB at 1021; 
Sullivan Bros. Printers
, 317 NLRB 561, 564 
(1995), enfd. 99 F.3d 1217 (1
st 
Cir. 1996).
 
The dues structure with 
regard to minimum dues and proc
e-
dure for changes are similar in both the constitutions of UNITE 
and Workers United. Although there were increases in dues for 
Workers United members, these increases are small and are not 
evidence of discontinuity. 
Raymond K
ravis
, supra at 148 fn. 37; 
Mike Basil Chevrolet
, supra, 331 NLRB at 1045; 
CPS Chem
i-
cal
, supra at 1022. 
Central Washington Hospital
, 303 NLRB 
404, 405 fn. 8 (1991).
 
Further, although Workers United by virtue of its subsequent 
affiliation with the SEIU is o
bligated to pay a per capita tax to 
the SEIU, that change from the practice under UNITE is far 
from sufficient to establish discontinuity. 
Avante at Boca R
a-
ton
,
 
Inc.
, 334 NLRB 331, 387 (2001); 
May Dept. Stores
, 239 
NLRB 661, 666 (1988), enfd. 897 F.2d 221 
(7
th
 
Cir. 1990).
 


Western 
Commercial Transport
, supra, 288 NLRB 
at 
217. The Board 
has frequently relied on similarity of union officers and 
repr
e-
sentatives in the pre
-
 
and post
-
merger labor organization to 
support a finding of continuity of representation. 
Raymond 
Kravis
, supra, 351 NLRB 148; 
Deposit Telephone
, supra, 349 
NLRB at 222; 
CPS Chemical
, supra, 324 NLRB at 1022; 
Minn
-
Dak Cooperative
, supra, 311 NLRB at 947; 
May Dept. Stores
, 
supra, 289 NLRB at 666; 
Newspapers
,
 
Inc.
, 210 NLRB 8, 9 fn. 
2 (1974); 
Climax Molybdenum Co.
, 146 NLRB 508, 509 
(1964).
 
Here, of the 29 former UNITE officers, 19 continued to work 
as union officers for Workers Uni
ted, including Presi
dent Bruce 
Raynor and Secretary
-
Treasurer Edgar Romney. Six former 
UNITE officers left the union before the 2009 split.
31
 
Thus, 
only three former UNITE officers serving UNITE HERE did 
not move to Workers United.
32
 
Further, a substantial 
majority of officers and board members 
of Workers United were former UNITE officers and board 
members. UNITE HERE, at the time of the disaffiliation, had 
21 joint boards. All, but two of them, disaffiliated from UNITE 
HERE and became affiliated with Worker
s United. Therefore, 
the factor of continuity of leadership, here, strongly supports a 
finding of continuity.
 
The constitutions of UNITE and Workers United are quite 
similar and provide for similar governing structures. These 
similarities include membershi
p requirements, eligibility for 
local offices or international office, procedure for elections of 
international officers, procedure for bringing charges against 
union members or officials, procedure for repeal of portions of 
the constitution, requirements 
for frequently of conventions, 
GEB meetings
,
 
and membership meetings. These similarities in 
structure and membership rights are further evidence of cont
i-
nuity of the two labor organizations. 
Western Commercial 
Transport
, supra; 
Mike Basil Chevrolet
, supra,
 
331 NLRB at 
1045; 
Sullivan Bros. Printers
, supra, 317 NLRB at 564; 
May 
Dept. Stores
, supra, 289 NLRB at 666.
 
The evidence also discloses that the procedures, policies and 
constitutional provisions dealing with day
-
to
-
day issues of re
p-
resentation, such as 
grievance handling, arbitration decisions, 
contract negotiations, contract ratification and strike authoriz
a-
tion are similar or identical 
vis a vis
 
UNITE and Workers Uni
t-
ed. These similarities lend further support to a conclusion of 
continuity between the 
labor organizations. 
Raymond Kravis
, 
supra, 351 NLRB at 148; 
Deposit Telephone
, supra 349 NLRB 
at 222; 
Avante at Boca Raton
, supra, 334 NLRB at 387; 
Mike 
Basil Chevrolet
, supra, 331 NLRB at 1045; 
Sullivan Bros.
 
Printers
, supra, 317 NLRB at 564; 
Minn
-
Dak Co
operative
, 
supra, 311 NLRB at 947; 
Central Washington Hospital
, supra, 
303 NLRB at 409.
 
The most valuable asset of UNITE, its ownership of the 
Amalgamated Bank, has been retained by Workers United as a 
result of the disaffiliation and negotiations with UNI
TE HERE. 
These discussions did result in the loss by Workers United of 

which was retained by UNITE HERE. However, this loss of 
assets is not particularly significant since it has little effect on 
the c
ertified unit. Workers United has simply moved its hea
d-
quarters to another address located in the same borough in New 



, the former trustees of 

HERE Retirement Fund. After the disaffiliation, this retirement 
fund merged, but the former UNITE trustees, who were trustees 
at the merged fund, retained their positions as trus
tees although 
                                        
   
 
31
 
Susan Cowell, Angelo de Costa, Robert Jordan, William Lee, 
J
o-
seph Lombardo
,
 
and Lynne Talbott.
 
32
 
Richard Rumelt, Warren
 
Pepicelli
,
 
and Organizing Director Ernest
 
Bennett.
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
377
 
they became Workers United employees. Claims are processed 
through the various joint boards as they had been under UNITE 
and UNITE HERE. As noted above, the vast majority of joint 
boards from UNITE HERE, which were UNITE joint boards, 
are now
 
affiliated with Workers United. Most importantly, no 

m-
ployees, should Respondent sign a contract with Workers Uni
t-
ed providing for coverage of its employees by the merged r
e-
tirement fund, will in any w
ay be disadvantaged or their ben
e-
fits be reduced. In such circumstances, the Board gives little 
weight to the merger of funds or assets, absent evidence that the 
assets involved would not be available to employees, and, a
c-
cordingly, it had not been shown t
hat such workers had fewer 
resources, which would be committed to their representational 
needs by the new organization than were available under the 
prior labor organization. 
Deposit Telephone
, supra, 349 NLRB 
at 223; 
CPS Chemical
, supra, 324 NLRB at 1024;
 
Sullivan 
Bros. Printers
, supra, 317 NLRB at 565; 
Sullivan Bros. Prin
t-
ers v. NLRB
, 99 F.3d at 1229.
 
Respondent does not, and in fact, cannot contest the substa
n-
tial evidence of continuity, detailed above, but does raise two 
somewhat related arguments, that
 
such evidence is not determ
i-

r-
cumstances here.
 
Respondent asserts that since Section 9(a) of the Act creates 
a mandatory obligation on an employer to deal 
exclusively
 
with 
the bargaining represent
ative, whom the employees have ch
o-
sen, said employer does not violate its bargaining obligation 
where confusion exists as to which union is the recognized or 
certified representative. 
Newell Porcelain Co.
, 307 NLRB 877, 
878 (1992), enfd. 986 F.2d 70 (4
th 
C
ir. 1993). It further co
n-
tends that confusion results when the certified representative 
delegates its representational responsibilities, which it cannot 
lawfully do. 
Goad Co.
, 332 NLRB 677 fn.
 
1
,
 
680 (2001). Fina
l-
ly, Respondent argues that General Counsel 
as the party asser
t-
ing that a 9(a) relationship exists has the burden of proving the 
existence of that relationship and has not done so here. 
Cont
i-
nental Linen Services Inc.
, JD

53

10 (September 15, 2010).
 
Respondent notes that UNITE was the certified repr
esent
a-

HERE in 2004. Further, Respondent states that ARAW, the 
joint board that would have had responsibility for representing 

Workers 
United and remained affiliated with UNITE HERE. 
Since UNITE HERE has disclaimed interest in representing 

n-
fused about who the proper representative of its employees 
was, and that since UNITE as the 
certified union cannot del
e-
gate its responsibilities, Respondent was under no duty to ba
r-
gain with Workers United. 
Goad
, supra; 
Continental Linen
, 
supra.
 

and conclude that the precedent that it ci
tes in support of its 
contentions is inapposite.
 
I find, contrary to Respondent, that there was no confusion 

and there was no attempt to transfer representational respons
i-
bilities and that 
Respondent had no right to refuse to recognize 
and bargain with Workers United.
 
Unlike the cases cited by Respondent,
33
 
Workers United r
e-
quested bargaining with Respondent, not on the basis of any 
transfer of representational responsibilities, but on the ba
sis that 
it is the successor union to UNITE, the certified representative 

by General Counsel whether or not Workers United is the su
c-
cessor union to UNITE, which is not a 9(a) issue, but, as d
e-
ta
iled above, must be analyzed under continuity standards. 
Thus, as also related above, Respondent has the burden of proof 
as the party seeking to avoid its bargaining obligation. 
Ra
y-
mond Kravis
, supra, 351 NLRB at 147 fn. 10; 
Deposit Tel
e-
phone
, supra, 349 N
LRB at 221; 
CPS Chemical
, supra, 324 
NLRB at 1018.
 
Newell Porcelain
, 
Goad
,
 
and 
Continental Linen
 
are not to 
the contrary. Both 
Goad
 
and 
Newell Porcelain
 
involved a
t-
tempts by one local union to transfer representational rights to 
an
other or a local to transfer such rights to an international. 
Further, 
Newell Porcelain
 
recognized the principle that the 
local involved there could have lawfully affiliated with the 
international, but found in that case that the union created co
n-
fusion in
 

t-
tempting to supplant the local as the lawful representative. No 
such facts are present here.
 
Continental Linen
 
is of course a decision of an administr
a-
tive law judge, which has not been affirmed by the Boar
d,
34
 
so 
it has minimal precedential value. In any event, although the 
case does involve a dispute over representational rights resul
t-
ing from the disaffiliation of UNITE from UNITE HERE, the 
similarity to the instant case stops there.
 
In that case, the empl
oyer, unlike Respondent here, was pr
e-
sented with conflicting claims for representation of its emplo
y-
ees from Workers United on the basis that Workers United was 
the successor union to the Regional Chicago and Midwest Joint 
Board, which disaffiliated from U
NITE HERE, and from the 
local union, which did not disaffiliate from UNITE HERE,
35
 
and was continuing to assert its representative status. Thus, the 
issue in 
Continental Linen
 
was whether Local 151 or the joint 
board and its alleged successor, Workers Unite
d, was the 9(a) 
representative. In those circumstances, the judge concluded that 
the record was confusing as to whom the representative was, 
and he concluded that the General Counsel had not met its bu
r-
den of proving that the joint board had been the exclu
sive re
p-

 
Here, there is no conflict between Workers United and 
UNITE HERE as to representational status or who the repr
e-

has disclaimed interest representing Re

Therefore, 
Continental Linen
 
is inapposite even if it were a 
Board decision.
 
                                        
   
 
33
 
Newell Porcelain
, supra; 
Goad
, supra; 
Continental Linen
, supra.
 
34
 

 
35
 
The local union (Local 151) had been the bargaining represent
a-
tive of the employer 
for many years prior to its merger with UNITE.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
378
 

n-
clude that the relevant issue is the continuity of representation 
between UNITE and Workers United.
36
 
R
espondent argues in this regard that the relevant consider
a-
tion in assessing continuity of representation is continuity of 
representation in the 
affected bargaining unit
. 
Chas
.
 
S. Winner
,
 
Inc.
, 289 NLRB 62, 69 (1988); 
Western Commercial Transport
, 
288 NLRB
 
214, 215 (1988); 
Garlock Equipment Co.
, 288 
NLRB 247, 248 (1988).
 
It further argues that DSAW, the joint board that organized 

with Respondent if bargaining had commenced and if a contract 
had been
 
reached would have been assigned to administer that 
agreement. Therefore, according to Respondent since DSAW 
became ARAW, and ARAW did not disaffiliate from UNITE 
HERE, and in fact is still in existence, it cannot be considered 
that Workers United is the 
successor union to UNITE 
vis a vis
 

 
Respondent further contends that during the organizing ca
m-
paign, DSAW stressed its experience in representing employers 
that employed MRDD employees as well as the Disability 

 
better wages for MRDD staff. It also 
notes that Workers United has no officials or representatives 
that represent MRDD employees and no lobbyists dedicated to 
obtaining better wages for MRDD employees. Finally, R
e-
spondent emphasizes that all of the offici
als from UNITE or 
UNITE HERE, who dealt with or would have dealt directly 

,
 
and Papageorge, have no affiliation whatsoever with Workers 
United.
 

n of a 
MRDD
-
focused joint board with which the IRI employees 
would have been affiliated for a garment
-
based joint board, 
which they now would be affiliated, it is undeniable that these 
changes have substantially altered the identity of the union that 
the I

 
I do not agree.
 

a significant fact that differentiates this case from the precedent 
that it cited.
37
 
That is that UNITE, the international union, was 
the cer
tified representative and not the DSAW or the Disability 
Council. While Respondent is correct that UNITE would have 

not happen because Respondent was still contesting the ele
c-
tion. Therefore, there 

employees by DSAW, UNITE or any other entity. It is, ther
e-
fore, inappropriate to speculate about how the representation of 
                                        
   
 
36
 
Respondent contends that when it was organized, the Disability 
Council of UNITE as well as DSAW was involved. Therefore, since 

after the certi
fication, and ARAW (which included DSAW) did not 
disaffiliate from UNITE HERE, Respondent argues that UNITE HERE 
is the 9(a) representative. I reject this contention, as noted above, since 
UNITE HERE does not so assert. However, I will consider Respon
d-

s contentions vis a vis DSAW insofar as it relates to the continuity 
issue, discussed below.
 
37
 
Chas
. S.
 
Winner,
 
supra
;
 
Western Commercial Transport,
 
supra
;
 
and 
Garlock Equipment
, supra.
 

officials of UNITE would have been 
involved with Respon
d-

 
Therefore, the precedent cited by Respondent is clearly di
s-
tinguishable since in each of these cases the local union was the 
recognized representative and the questions were whether that 
local had lost their autonomy b
y virtue of being affiliated with 
an international union or a different local union so that the 

the affiliation. 
Western Commercial Transport
, supra at 218; 
Garlock Equipment
, supra at 248; 
Ch
as
. S.
 
Winner
, supra at 69. 
Here, since there has been no local representation to analyze, 
the continuity analysis must be centered on UNITE, the cert
i-
fied labor organization, and not DSAW, which was not on the 
ballot at the election. 
 
UNITE as the certifi
ed labor organization has the right to s
e-
lect a local or a joint board to act as its agent to service R
e-

s-
es, changing them at will without consequence to its own status 
as exclusive representative
 
of unit employees. 
Mountain Valley 
Care
, 346 NLRB 281, 282

283, 288 (2006); 
Nevada Security 
Innovations
, 341 NLRB 953, 955 (2004); 
Vermont Marble Co.
, 
301 NLRB 103
, 103
 

create a question concerning representation
 
since international 
was bargaining representative and mergers affected no change 
in the identity of the bargaining representative).
 
Thus, while UNITE could have and would have selected 

it did n
ot ever do so since the results of the election were still in 
dispute. Seven years later, Workers United as the successor to 
UNITE has the right to select a joint board to service Respon
d-

i-
tan Joint 
Board. Workers United would have the right to make 
that selection even if ARAW had voted to disaffiliate from 
UNITE HERE and had jointed Workers United. 
Mountain Va
l-
ley
, supra.
 


 
is incorrect since, in fact, it was 
UNITE representatives and officers, who organized Respon
d-


misplaced since there was no evidence th
at he had any direct 

evidence in the record that Rumelt ever had any contact with 
employees of Respondent or Respondent itself during the o
r-

e to b
e-
come employed by Workers United nor his decision to remain 

remain with UNITE HERE can be construed as affecting cont
i-

 
Similarly, no evidence was 
adduced that either Papageorge 

m-


become officials of Workers United has n
o significance in a
s-
sessing the identity of the labor organization representing R
e-

 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
379
 

m-

officials and also signed campaign docum
ents on behalf of 
UNITE. However, contrary to Respondent, her absence as an 
employee of Workers United is insufficient to establish disco
n-
tinuity of representation. Notably, as detailed above, she was an 
official of UNITE and not DSAW, and there is no evid
ence that 
she ever became associated with or was employed by ARAW 
or UNITE HERE. Thus, it appears that she left that employ of 
UNITE at some point between 2004 and 2009. It is not une
x-
pected that after 
7
 
years, there will be some turnover in union 
official
s, and the fact that one UNITE representative, who was 

i-
ated with Workers United is far from sufficient to establish that 
this organizational change was so dramatic that Workers United 
lacked subst
antial continuity with UNITE. 
Kravis v. NLRB
, 
supra, 550 F.3d at 1190; 
Sullivan Bros. Printers
, supra, 317 
NLRB at 562.
 

UNITE is also misplaced, and is also far from sufficient to meet 

 
burden of establishing changes sufficiently dr
a-
matic to alter the identity of UNITE and, thus, the substitution 
of an entirely different union as the representative of Respon
d-

CPS Chemical
, supra, 324 NLRB at 1020.
 
As I have set forth abov
e, Respondent argues essentially that 

employees through DSAW represented MRDD facilities and 
that it emphasized that fact in its campaign literature, Workers 
United is a substantially different labo
r organization from 
UNITE because it did not represent any MRDD facilities and 
did not employ anyone with experience in representing MRDD 
employees. I do not find that the absence of any Workers Uni
t-
ed officials with experience in representing MRDD shops, 
or, 
indeed, any evidence that any entity affiliated with Workers 
United represented MRDD facilities is sufficient in itself to 

m-

CPS Chemical
, supra, 324 NLRB at 
1020.
 
Si
gnificantly, in this regard, Workers United has become a
f-
filiated with the SEIU. When Workers United and UNITE 
HERE settled their dispute over the disaffiliation of UNITE 
HERE, UNITE HERE agreed that SEIU shall have exclusive 
jurisdiction for organizing MR
DD workers. Indeed, it was a 
result of this agreement that UNITE HERE disclaimed interest 

p-
ports the conclusion that I draw that in fact, the SEIU did have 
substantial experience in organizing and r
epresenting MRDD 
employees.
 
This conclusion is fortified by several Board and administr
a-

Green Valley Manor
, 353 NLRB 
905, 909 (2009) (Local 2000 of SEIU organized nursing home 
that employed employees caring for residents with ph
ysical and 
mental disabilities); 
NHS Human Services Inc. of Alleghany & 
Westmoreland
, JD

28

11 (May 12, 2011) (Local 668 of the 
SEIU represented employer engaged in operation of human 
service organization providing community
-
based mental health 
and 
intellectual developmental disability services to adults and 
children in Pennsylvania); 
Voca Corp. of West Virginia
, JD

60

02 (August 9, 2002) (District 1199, SEIU represented e
m-
ployees of employer for 10 years that provided residential care 
services to me
ntally retarded individuals at several facilities in 
West Virginia).
 
Further, an examination of the United States Department of 
Labor website reveals that several SEIU
 
locals have current 
collective
-
bargaining agreements with entities that employ 
MRDD empl
oyees.
38
 
Additionally, an examination of various SEIU websites r
e-

workers as well as SEIU locals lobbying for additional funds 
for the industry. For example, 
www.
seiu.org
 
details that in June 
2011, Local 503 was certified by the State Employment Rel
a-
tions Board in Oregon to represent 7500 workers, who provide 
support for adults and developmental disabilities. Also, 
www.
huntingtonnews.net
 
reports on an SEIU news release that 
Becky Williams was elected on August 19, 2008 as president of 
SEIU, District 1199, which has 35,000 members and represents 
employees in various health care industries, including MRDD 
facilities in Wes
t Virginia, Kentucky
,
 

r-
tisement appearing in 
www.seiu.org
 
for a field organizer pos
i-
tion with SEIU, District 1199 WKO (West Virginia, Kentucky 
and Ohio) also reflects that SEIU, District 1199 repres
ents e
m-
ployees at MRDD facilities. The SEIU, District 1199 website 
also contained an arbitration award involving the union and the 
State of Ohio concerning MRDD workers represented by Di
s-
trict 1199 at several developmental centers (2004 NAC 149).
 
Additiona
lly, SEIU, Local 721 reports on its website
39
 
that 
this local, located in California, engaged in lobbying with the 
mental health committee to bring new funds into the mental 
health system by helping to pass the Mental Health Service 
Act
-
Proposition 63 and i
s now lobbying to reject Proposition 

 
Local 200, SEIU on its website
40
 
reports that it is a local that 
represents employees employed at human services agencies 
throughout New York State in the MRDD mental 
health and 
foster care industries. It also lists five offices located in various 
cities in New York State and names several human services 
agencies, where it represents employees. An examination of the 
websites for these employers confirms that they servic
e MRDD 
clients.
41
 
I note in this connection that the Board has frequently relied 
on websites to make findings and conclusions. 
J. Picini Floo
r-
ing
, 356 NLRB 
11, 13 
fn. 7
 
(
2010) (Board relies on surveys 
reported in cited websites, demonstrating that large per
centages 
of employers used electronic distribution to communicate with 
its employees); 
Carpenters Local 1506 (Eliason & Knuth of 
Arizona, Inc.)
, 355 NLRB 797, 807
 
fn. 33
 
(
2010) (Board cites 
several websites in support of its assertion that banners are 
                                        
   
 
38
 
Contracts between State of California and Local 1000 SEIU and 
betwee
n Local 1199 SEIU and the State of Connecticut.
 
39
 
www.seiu721.org
 
 
40
 
www.seiu200united.org
 
 
41
 
Cayuga Home for Children, 
www.cayugahome.org
; CWI (Co
m-
munity Work & Independence), 
www.cwinc.org
; Vanderheyden Hall, 
www.vanderheydenhall.org
; Berkshire Farm Center and Services for 
Youth, 
www.berkshirefarm.org
; New Horizons Resources, 
www.nhrny.org
; Dutchess ARC, 
http://dutchess
-
arc.org
. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
380
 
comm
on forms of public expression); 
Cibao Meat Products
, 
348 NLRB 47, 55 (2006) (reliance on website to establish that 
discriminatee in backpay hearing would get 17 miles per gallon 
driving his vehicle).
 
Accordingly, based on the foregoing, I conclude that var
ious 
SEIU locals have experience in representing MRDD emplo
y-
ees, have contracts with employers in the MRDD industry and 
engage in lobbying with respect to MRDD issues. Therefore, 
since Workers United is now affiliated with the SEIU, the 
above finding minim

i-
ance on the absence of any evidence that any Workers United 
officials or entities had experience in representing MRDD e
m-

k-
ers United is a substantially dif
ferent organization than UNITE 

the SEIU.
42
 
Accordingly, based upon the foregoing analysis and author
i-
ties, I conclude that Respondent has fallen far short of meeting 
its burden of proof of a 
lack of continuity between UNITE and 
Workers United.
 
B. The Alleged Refusal to Bargain
 
Having found that Respondent has not met its burden of 
proving discontinuity, there can be little question that it has 
violated the Act by refusing to recognize and barg
ain with 
Workers United and by failing to supply admittedly relevant 
information to Workers United.
43
 

k-
force has changed substantially since the election, there is no 
way of knowing if, as in this case, 
the union enjoys the majority 
support. Therefore, equity weighs against issuing a bargaining 
order. 
NLRB v. Connecticut Foundry Co.
, 688 F.2d 871, 881 
(2
d Cir. 1982); 
NLRB v. Nixon Gear, Inc.
, 649 F.2d 906, 914 
(2
d Cir. 1981); 
National Posters, Inc. v. 
NLRB
, 885 F.2d 175, 
180 (4th Cir. 1989).
 
In this regard, Respondent notes that since the election, R
e-
spondent has added several new facilities and a substantial 
increase in the number of eligible voters. Respondent also a
s-
serts that 87 
percent
 
of the curre
nt employees in the unit did not 
have the opportunity to vote and to elect any representative. 
Therefore, it argues that because of this dramatic change in 

order not be issued.
 
Once more, I cannot 

is true that since the election, Respondent has added three new 
facilities and four new day programs. However, General Cou
n-
sel had not sought to expand the certification to include the new 
                                        
   
 
42
 
As I have related above, I have conclu
ded that even absent Wor
k-


a-
tion than UNITE. 
CPS Chemical
, supra. My findings with respect to 

 
with the SEIU serves only to reinforce that 
conclusion.
 
43
 
Respondent concedes that the information requested by Workers 

 
facilities, so these changes
 
are irrelevant to the propriety of a 
bargaining order.
44
 

employees in the proposed bargaining unit did not have the 

record evidenc
e. Respondent adduced no evidence of turnover 
and no other evidence of how many employees, who voted in 
the election, are still employed. However, even if that assertion 
was substantiated, it would not be a valid defense to the impos
i-
tion of a bargaining o
rder.
 
It is clear that neither expansion of the unit nor extensive 
employee turnover warrants denial of a bargaining order, where 
there has been a certification. This is because, absent unusual 
circumstances, which do not include turnover or unit expa
n-
sion

x-
ist
45
 
throughout the 
1
-

i-
cation. The 1
-
year period does not begin until the date the e
m-
ployer begins to bargain with the union. 
Action Automotive 
Inc.
, 284 NLRB
 
251
, 251
 
fn. 1 (1987).
 
These principles are applicable even where, as here, there 
has been an extensive delay since the election or the certific
a-
tion. 
Long Island College Hospital
, 310 NLRB 689, 698 (1993) 
(13
-
year delay from election, plus turnover, does
 
not warrant 
denial of bargaining order).
 
The cases cited by Respondent in support of its assertion are 
clearly distinguishable and are in part supportive of the iss
u-
ance of a bargaining order here. 
NLRB v. Connecticut Foundry
, 
supra
,
 
and 
NLRB v. Nixon Gea
r
, supra
,
 
are clearly inapposite 
since they both do not deal specifically with whether a bargai
n-
ing order is appropriate. Rather, both cases involve situations 
where the 
c
ourt refused to enforce Board orders because the 
Board had erroneously, in the 
c

s view, failed to permit the 
employers the opportunity to have a hearing on their objections 
to the election. The 
c
ourt, then, in deciding whether to remand 
to the Board for a hearing, applied equity principles. In so d
o-
ing, the opinions did rely in part o
n the assertion, cited by R
e-

n-
doubtedly changed since the election, and there is no way of 

Nixon Gear
, supra, 649 F.2d at 914, quoted i
n 
Connecticut 
Foundry
, supra, 688 F.2d at 881. However, these statements by 
the 
c
urts are only part of their reasons for not remanding the 
cases to the Board.
46
 
The primary equitable consideration for 
the 
c

roneou
s-
ly declined to afford the employers the right to hearings on their 
objections. The 
c
ourts relied on the assertions by the employers 
                                        
   
 
44
 
The evidence submitted indicates that 54 employees are included 
in the new day programs and the new facilities. 
 
45
 
This is because replacement employees are presumed to support 
the union in the same ratio as those replaced. 
National Posters v. 
NLRB
, supra, 885 F.2d at 181.
 
46
 
I would also note that these factors cited b
y the Court are contrary 
to longstanding Board precedent supported by the 
F
ederal courts, i
n-
cluding the Supreme Court, as detailed above, that a union enjoys an 
irrebuttable presumption of majority status for 
1
 
year following a cert
i-
fication. 
Brooks v. NLR
B
, 348 U.S. 96, 164; 75 S.Ct. 176, 181

182
 
(1954); 
NLRB v. Star Color Plate Service
, 843 F.2d 1507, 1509
 
(2
d Cir. 
1988).
 
 INDEPENDENCE RESIDEN
CES
,
 
INC
.
 
 
381
 
that the delay caused by the Board in not affording them hea
r-

vailing 

witnesses may be unavailable. 
Nixon Gear
, supra, 649 F.2d at 
906; 
Connecticut Foundry
, supra, 688 F.2d at 881
 
(Court finds 

have s


.
 
Id. Further, both 
cases also relied in part on the closeness of the elections.
 
National Posters
, supra, the third case cited by Respondent, 
while citing 
Con
necticut Foundry
 
and other cases that refused 
to enforce bargaining orders based on traditional equity princ
i-
ples, did not in fact apply those principles. To the contrary, the 
Fourth Circuit Court opinion expressly declined to conclude as 
the employer ther
e had argued that the employee turnover and 
delay entitled it to a hearing to present evidence of turnover. 
Rather, the 
c
ourt applied longstanding precedent, cited above, 
that turnover does not raise a question concerning represent
a-
tion and that replacemen
t employees are presumed to support 
the unit in the same ratio as those replaced. 885 F.2d at 181, 
citing 
Universal Security Instruments, Inc. v. NLRB
, 649 F.2d 
247, 255 (4th Cir. 1981); 
NLRB v. 1199, National Union of 
Hospital 
&
 
Health Care Employees
, 829
 
F.2d 318, 323 (4th 
Cir. 1987). The c

for a hearing to present evidence of turnover and enforced the 

 
885 F.2d at 181.
 
Further, 
Connecticut Foundry
 
and 
Nixon Gear
 
have bo
th 
been distinguished on this basis by both the Board
47
 
and the 
Second Circuit itself. 
NLRB v. Star Color Plate Service
, supra, 
843 F.2d at 1509

1510. These cases reaffirm the longstanding 
Board and Court precedent that turnover and delay do not just
i-
fy 
denial of a bargaining order, where there has been a certif
i-
c
a
tion and the 
1
-
year period has not expired. The exceptional 
circumstances found in 
Connecticut Foundry
 
and 
Nixon Gear
, 
which motivated the 
c
ourts there to deny bargaining orders in 
part due to t
urnover and delay, are not present here.
 
Respondent has not been denied a hearing in this case. It was 
granted and had a hearing in 2003 to litigate its assertion that 
the New York labor law impacted on the election and in 2011, 
in order to litigate its fu
rther assertions concerning the continu
i-
ty of the certified labor organization. Further, unlike the cases 
cited by Respondent, the election here was not close.
48
 

equitable principles, i.e.
,
 
delay,
49
 
t
urnover and unit expansion, 
require denial of a bargaining order is without merit.
 
                                        
   
 
47
 
Long Island College Hospital
, supra, 310 NLRB 689 fn. 2.
 
48
 
Sixty
-
eight
 
votes were cast for the Union and 32 against it.
 
49
 

concurring opinion in 
Independence Residence
, supra, 355 NLRB at 
741
, that the case has languished at th


an 

rd, I do note 
that there is some justification for the delay. The issue of whether the 
New York labor law was preempted was a central issue to the case. A 
similar California law was being considered by the 
F
ederal courts, and 
ultimately, the Supreme Court 
in 
Brown
, supra
,
 
found that law 
preempted in 2008. However, the New York law, which is similar to, 
but not identical with the California law, was also subject to litigation 
in federal court, and is still pending in district court. Further, for a 
I, therefore, conclude that Respondent has violated Section 
8(a)(1) and (5) of the Act by refusing to recognize and bargain 
with Workers United and refusing to supply releva
nt info
r-
mation to the Union.
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent, Independence Residences, Inc., is an 
employer engaged in commerce within the meaning of Section 
2(2), (6)
,
 
and (7) of the Act and has been a healthcare instit
u-
tion within the meaning of Sec
tion 2(14) of the Act.
 
2. Workers United Service Employees International Union 
(Workers United) is a labor organization within the mea
ning of 
Section 2(5) of the Act.
 
3. At all material times, herein, Workers United has been the 
successor to UNITE, AFL

CIO
, CLC (UNITE) and ha
s been 
the exclusive collective
-
bargaining representative of the follo
w-
ing appropriate collective
-
bargaining unit:
 
 
All full
-
time and regular part
-
time Relief employees in the 
classifications of Direct Care Workers, Residential Habilit
a-
tion Specialists, Day Habilitation Workers, Medical Care 
Workers and Maintenance, employed by the Employer at and 
out of its office located at 93
-
22 Jamaica Avenue, 
Woodhaven, New York and the following 11 facilities: Park 
Lane South Residence in Richmond 
Hill, Florence Kalil 
Gutman Residence in Sunnyside, Metropolitan Towers Res
i-
dence I in Kew Gardens, Metropolitan Residence II in Kew 
Gardens, Judita M. Prelog Residence in South Ozone Park, 
Jackson Heights Residence in Woodside, Dr. Betty Bird Re
s-
idence in
 
Woodhaven, Forest Hills Residence in Forest Hills, 
101
st
 
Avenue Residence in Ozone Park, 77
th
 
Street Residence 
in Woodhaven and East 21
st
 
Street Residence in Brooklyn, 
excluding all office clerical and administrative employees, 
technical employees, profes
sional and managerial employees, 
guards and supervisors as defined in Section 2(11) of the Act.
 
 
4. The Respondent has engaged in unfair labor practices 
within the meaning of Section 8(a)(1) and (5) of the Act by 
refusing to recognize and bargain with Work
ers United as the 
exclusive representative of the employees in the unit described 
and by refusing to supply relevant information to the Union.
 
5. These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
 
T
HE 
R
EMED
Y
 
Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it be order
ed
 
to cease 
and desist therefrom and to take certain affirmative actions 
designed to effectuate the policies of the Act.
 
I shall recommend that the Respondent be ordered to bargain 
collectively 
 
with 
 
Workers 
 
United 
 
as the exclusive collective
-
 
                                        
                             
 
substantia
l period of time during the 6 years that the Board was consi
d-
ering the case, it had only two members.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
382
 
bargaining representative of the employees in the certified a
p-
propriate collective
-
bargaining unit, set forth above. Inasmuch 
as 
Workers United has not yet enjoyed its certification year, I 
shall recommend that the initial certification year be extended 
as it had not expired. 
Deposit Telephone
, supra, 349 NLRB at 
226; 
Long Island College Hospital
, supra, 310 NLRB at 699.
 
[R
ecommended
 
Order omitted from publication.]
 
.
 
 
